 
 
II 
110th CONGRESS 1st Session 
S. 1602 
IN THE SENATE OF THE UNITED STATES 
 
June 12, 2007 
Mr. Hagel introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources 
 
A BILL 
To improve the energy security of the United States by promoting diverse energy supplies and energy efficiency, and for other purposes.  
 
 
1.Short Title; Table of Contents 
(a)Short TitleThis Act may be cited as the Clean, Reliable, Efficient and Secure Energy Act of 2007.  
(b)Table of ContentsThe table of contents this Act is as follows: 
 
Sec. 1. Short Title; Table of Contents. 
Sec. 2. Definition of Secretary. 
TITLE I—ELECTRICITY SECTOR 
Sec. 101. Efficiency in Electricity Use. 
Sec. 102. Incentives for Utility Investment in Smart Grid.  
Sec. 103. Clean Energy Portfolio Standard. 
Sec. 104. Nuclear Fuel Management and Disposal. 
Sec. 105. Advanced Coal Generation. 
TITLE II—TRANSPORTATION SECTOR 
Sec. 201. Automobile Fuel Economy. 
Sec. 202. Report on Average Fuel Economy of Federal Fleet. 
Sec. 203. Traffic Signal Coordination. 
Sec. 204. Renewable Content of Diesel Fuel. 
Sec. 205. Coal-to-Liquid and Gas-to-Liquid Technologies. 
Sec. 206. Availability of Certain Areas of the Outer Continental Shelf for Leasing. 
TITLE III—BUILDINGS AND MANUFACTURING SECTOR 
Sec. 301. Energy Efficiency in Federal Buildings. 
Sec. 302. Energy Efficiency in Public Schools. 
Sec. 303. Manufacturing Processes and Materials Energy Use Commission. 
Sec. 304. Greenfield Study. 
TITLE IV—NATIONAL CLIMATE CHANGE POLICY 
Sec. 401. National Greenhouse Gas Emissions Registry. 
Sec. 402. Report on Industrial Applications of Carbon Dioxide. 
Sec. 403. National Carbon Dioxide Storage Assessment. 
Sec. 404. Liability of Full Carbon Storage Facilities and Depleted Oil Fields. 
Sec. 405. Funding. 
TITLE V— STUDIES, ENERGY DAY, AND REESTABLISHMENT OF THE OFFICE OF TECHNOLOGICAL ASSESSMENT 
Subtitle A—Studies 
Sec. 501. Study of the Replacement of HVACR Equipment. 
Sec. 502. Study on Fuel Economy Standards for Heavy Trucks. 
Sec. 503. Study of the Use of Synthetic Fuel in Commercial Aircraft. 
Sec. 504. Study of Infrastructure Needs for Significant Use of Renewable Fuels. 
Sec. 505. Study on a Strategic Natural Gas Reserve. 
Subtitle B—Energy Education 
Sec. 511. Energy Day. 
Sec. 512. Energy Efficient Education Programs. 
Subtitle C—Office of Technological Assessment 
Sec. 521. Reestablishment of the Office of Technological Assessment. 
Sec. 522. Authorization of Appropriations.   
2.Definition of Secretary 
(1)In this Act, the term Secretary means the Secretary of Energy.  
IELECTRICITY SECTOR 
101.Efficiency in Electricity Use 
(a)FindingsCongress finds: 
(1)The electricity sector is responsible for 42 percent of the energy consumed and 40 percent of the carbon dioxide emitted in the U.S.  
(2)Energy efficiency is the quickest way to reduce electricity consumption in the U.S.  
(3)The setting of energy efficiency appliance standards requires a new framework in order to speed the diffusion of technological advances into the market place.  
(4)Clean technologies of all kinds are required to enhance the national security of the U.S. and reduce U.S. greenhouse gas emissions. Due to the security implications of clean technologies, electric generators should not be limited in the clean generation technologies available to them for credit.  
(5)Nuclear power requires a waste storage solution. Regardless of any future policy changes, waste storage will always be required.  
(6)Regulations have prevented the dissemination of advanced clean coal generation technology. Increases in efficiency and reducing the need to build new generation facilities should be balanced with clean air standards.  
(b)Appliance Efficiency Standards CommissionSection 325 of the Energy Policy and Conservation Act (42 U.S.C. 6295) is amended by adding at the end the following: 
 
(hh)Appliance efficiency standards commission 
(1)Establishment 
(A)EstablishmentThere is established a commission to be known as the Appliance Efficiency Standards Commission (referred to in this subsection as the Commission).  
(B)Membership 
(i)CompositionThe Commission shall be composed of 14 members appointed by the President, of whom— 
(I)5 members shall be appointed to represent energy and manufacturing industries;  
(II)3 members shall be appointed to represent consumer organizations;  
(III)2 members shall be appointed from nongovernmental organizations that specialize in energy efficiency, environmental protection, or consumer advocacy; and  
(IV)1 member shall be appointed from each of— 
(aa)the Department of Commerce;  
(bb)the National Academy of Sciences;  
(cc)the Department of Energy; and  
(dd)the Environmental Protection Agency.  
(ii)Date of appointmentsThe appointment of a member of the Commission shall be made not later than 90 days after the date of enactment of this subsection.  
(C)Term; vacancies 
(i)TermSubject to clause (ii), the term of office of a member of the Commission shall be 3 years.  
(ii)Staggered initial termsOf the initial members of the Commission appointed under clause (i), the term of office of— 
(I)5 members shall be 3 years;  
(II)5 members shall be 2 years; and  
(III)4 members shall be 1 year.  
(iii)VacanciesA vacancy on the Commission— 
(I)shall not affect the powers of the Commission; and  
(II)shall be filled in the same manner as the original appointment was made.  
(D)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold the initial meeting of the Commission.  
(E)MeetingsThe Commission shall meet at the call of the Chairperson.  
(F)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.  
(G)Chairperson and vice chairpersonThe Commission shall select a Chairperson and Vice Chairperson from among the members of the Commission.  
(2)DutiesThe Commission shall— 
(A)conduct ongoing studies of the establishment or improvement of energy conservation standards and test protocols for consumer goods and appliances that will reduce the use of electricity use of consumer products and improve the competitiveness of the United States; and  
(B)based on the studies, make recommendations to the Secretary for the establishment or improvement of energy conservation standards and test protocols through expedited rulemaking under subsection (ii).  
(3)Powers 
(A)HearingsThe Commission may hold such hearings, meet and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this subsection.  
(B)Information from federal agencies 
(i)In generalThe Commission may secure directly from a Federal agency such information as the Commission considers necessary to carry out this subsection.  
(ii)Provision of informationOn request of the Chairperson of the Commission, the head of the agency shall provide the information to the Commission.  
(C)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government.  
(D)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.  
(4)Commission personnel matters 
(A)Compensation of members 
(i)Non-federal employeesA member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Commission.  
(ii)Federal employeesA member of the Commission who is an officer or employee of the Federal Government shall serve without compensation in addition to the compensation received for the services of the member as an officer or employee of the Federal Government.  
(B)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission.  
(C)Staff 
(i)In generalThe Chairperson of the Commission may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as are necessary to enable the Commission to perform the duties of the Commission.  
(ii)Confirmation of executive directorThe employment of an executive director shall be subject to confirmation by the Commission.  
(iii)Compensation 
(I)In generalExcept as provided in subparagraph (B), the Chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates.  
(II)Maximum rate of payThe rate of pay for the executive director and other personnel shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code.  
(D)Detail of federal government employees 
(i)In generalAn employee of the Federal Government may be detailed to the Commission without reimbursement.  
(ii)Civil service statusThe detail of the employee shall be without interruption or loss of civil service status or privilege.  
(E)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services in accordance with section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.  
(5)AdministrationSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.  
(6)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this subsection, to remain available until expended. .  
(c)Expedited RulemakingsSection 325 of the Energy Policy and Conservation Act (42 U.S.C. 6295) (as amended by subsection (b)) is amended by adding at the end the following: 
 
(ii)Expedited rulemaking for standards recommended by appliance efficiency standards commission 
(1)In generalThe Secretary shall conduct an expedited rulemaking based on each energy conservation standard or test procedure recommended by the Appliance Efficiency Standards Commission established under subsection (hh).  
(2)Procedure 
(A)In generalNotwithstanding subsection (p) or section 336(a), if the Secretary receives a recommendation of the Appliance Efficiency Standards Commission, the Secretary shall conduct an expedited rulemaking with respect to the standard or test procedure proposed in the recommendation in accordance with this paragraph.  
(B)Advanced notice of proposed rulemakingIf no advanced notice of proposed rulemaking has been issued under subsection (p)(1) with respect to the rulemaking covered by the recommendation, the requirements of subsection (p) with respect to the issuance of an advanced notice of proposed rulemaking shall not apply.  
(C)Proposed rule 
(i)PublicationNot later than 30 days after the receipt of a recommendation described in paragraph (1), the Secretary shall publish a proposed rule proposing the standard or test procedure covered by the recommendation.  
(ii)Public comment periodNotwithstanding paragraphs (2) and (3) of subsection (p), the public comment period for the proposed rule shall be the 30-day period beginning on the date of publication of the proposed rule in the Federal Register.  
(iii)Public hearingNotwithstanding section 336(a), the Secretary may waive the holding of a public hearing with respect to the proposed rule.  
(D)Final ruleNotwithstanding subsection (p)(4), the Secretary— 
(i)may publish a final rule at any time after the 60-day period beginning on the date of publication of the proposed rule in the Federal Register; and  
(ii)shall publish a final rule not later than 120 days after the date of publication of the proposed rule in the Federal Register. .  
102.Incentives for Utility Investment in Smart GridSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following: 
 
(16)Utility investment in smart grid investmentsEach electric utility shall, before undertaking investments in nonadvanced grid technologies, demonstrate that alternative investments in advanced grid technologies have been considered, including from a standpoint of cost-effectiveness.  
(17)Smart grid incentivesEach electric utility shall be permitted— 
(A)to recover from ratepayers the capital and operating expenditures and other costs incurred by the utility for a qualified smart grid system, including an enhanced rate of return on the capital expenditures of the utility for the smart grid system; and  
(B)to recover in a timely manner the costs of equipment rendered obsolete by the deployment of a smart grid system, based on the remaining depreciable life of the obsolete equipment. .  
103.Clean Energy Portfolio StandardTitle VI of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is amended by adding at the end the following: 
 
610.Clean Energy Portfolio Standard 
(a)FindingsCongress finds that— 
(1)the development of clean energy resources of the United States is a matter of national security and energy security;  
(2)a Federal clean energy portfolio standard will help improve the air quality of the United States by increasing the use of electricity generating technologies without the production of harmful emissions;  
(3)a clean energy portfolio standard may— 
(A)help diversify fuel sources used for electricity generation;  
(B)encourage the conservation of energy sources;  
(C)provide more reliable electricity through diversification and conservation, thus reducing the overall cost of electric generation;  
(D)promote renewable generation technologies; and  
(E)significantly reduce future carbon dioxide emissions;  
(4)a Federal clean energy portfolio standard should be applied to the total electric sales made by retailers to consumers— 
(A)to ensure the most effective use of resources and facilities in existence on the date of enactment of this section; and  
(B)to ensure that a significant portion of the increased future demand for electricity is served by clean energy resources;  
(5)approximately 30 percent of the total sales of electricity in the United States is generated through clean energy resources such as hydropower, nuclear, and renewable technologies; and  
(6)it is the goal of a Federal clean energy portfolio standard that 50 percent of the total retail sales of electricity in the Untied States be generated through clean energy resources by calendar year 2035.  
(b)DefinitionsIn this section: 
(1)Associate companyThe term associate company has the meaning given the term in section 1262 of the Public Utility Holding Company Act of 2005 (42 U.S.C. 16451).  
(2)Base quantity of a retail electric supplierThe term base quantity of a retail electric supplier means the average annual quantity of electric energy, expressed in terms of kilowatt-hours, sold by a retail electric supplier to electric consumers for purposes— 
(A)other than resale during calendar years 2010 to 2012; or  
(B)as otherwise determined by the Secretary.  
(3)Biomass 
(A)In generalThe term biomass means any organic material that is available on a renewable or recurring basis, including— 
(i)dedicated energy crops;  
(ii)trees grown for energy production;  
(iii)wood waste and wood residues;  
(iv)plants (including aquatic plants, grasses and agricultural crops);  
(v)residues;  
(vi)fibers;  
(vii)animal wastes and other organic waste materials; and  
(viii)fats and oils.  
(B)InclusionsThe term biomass includes only organic material from— 
(i)thinnings from trees that are less than 12 inches in diameter;  
(ii)slash;  
(iii)brush; and  
(iv)mill residues.  
(C)ExclusionsThe term biomass does not include any material removed from National Forest System land, unless the removal is part of a forest management plan.  
(4)Clean energyThe term clean energy means electric energy generated by a clean energy resource.  
(5)Clean energy resource 
(A)In generalThe term clean energy resource means energy from— 
(i)solar energy;  
(ii)wind;  
(iii)ocean energy (including tidal, wave, and current);  
(iv)geothermal energy;  
(v)fuel cells (including zero emission regenerative fuel cell technology);  
(vi)solid waste (as that term is defined in section 1004 of the Solid Waste Disposal Act (42 U.S.C. 6903));  
(vii)renewable natural gas;  
(viii)landfill gas;  
(ix)qualified hydropower production (as that term is defined in section 45(c)(8) of the Internal Revenue Code of 1986); and  
(x)an inherently low-emission facility.  
(B)Authorization to expand termIn promulgating regulations under subsection (q), the Secretary may expand the definition of the term clean energy resource to include new technologies or sources that the Secretary determines to have characteristics in common with other energy resources listed in this subsection.  
(6)Demand-side managementThe term demand-side management means— 
(A)an electric retailer assistance of management of customer consumption of electricity of the demand for electricity through— 
(i)the implementation of energy-efficiency technologies;  
(ii)the use of real-time or other information systems that provide relevant data to electricity consumers regarding— 
(I)rate of consumption;  
(II)cost per kilowatt hour during peak and off-peak hours; or  
(III)any other information that would assist electricity consumers in making informed decisions regarding the use of electricity; or  
(iii)any other program approved by the Secretary that would assist in the management of customer consumption or demand for electricity which can be directly attributable to the resources invested in the approved program;  
(B)management practices of an electric retailer or other measures relating to residential, commercial, industrial, institutional, or governmental customers that reduce electricity consumption by those customers or industrial by-product technologies consisting of the use of a by-product from an industrial process (including the reuse of energy from exhaust gases or other manufacturing byproducts that are used in the direct production of electricity at the facility of a customer);  
(C)electricity providers assistance in the implementation of and expanded use of distributed generation technologies, including on-site renewable energy systems and fuel cells;  
(D)energy efficiency technologies, including— 
(i)generation technologies to improve efficiency; and  
(ii)grid technologies to reduce line losses and improve transmission efficiency; and  
(E)other demand management techniques or processes whose effectiveness can be accounted for as approved by the Secretary.  
(7)Expenditures on eligible demand-side management products or servicesThe term expenditures on eligible demand-side management products or services means expenditures incurred for demand-side management measures offered by a retail electric supplier pursuant to energy conservation, efficiency, and demand-side management plans and programs that are— 
(A)established under a law (including a regulation) of a State; and  
(B)approved by the appropriate regulatory authorities of the State.  
(8)Incremental cost of energyThe term incremental cost of energy means— 
(A)the cost to the electric utility for the purchase of energy associated with the acquisition of clean energy credits or for the generation of energy to satisfy the minimum clean energy generation requirement of subsection (d), including any receipt and delivery costs incurred by the electric utility; and  
(B)the cost to the electric utility for acquiring renewable energy credits to satisfy the minimum clean energy generation requirement of subsection (d), including any cost associated with— 
(i)alternative compliance payments;  
(ii)credit or certificate purchases; or  
(iii)other financial compliance payments made to a State.  
(9)Incremental electric sales of a retail electric supplierThe term incremental electric sales of a retail electric supplier means the difference between— 
(A)the quantity of sales of a retail electric supplier to electric consumers in a given year; and  
(B)the base quantity of a retail electric supplier.  
(10)Inherently low-emission facility 
(A)In generalThe term inherently low-emission facility means— 
(i)an integrated gasification combine cycle generation facility or other coal-fired or gas-fired generation technology that provides for— 
(I)the future capture and sequestration of carbon provided that carbon capture and sequestration technology is commercially viable as determined by the Secretary; and  
(II)a reduction of emissions; and  
(ii)a new nuclear power facility.  
(B)Authorization to expand termIn promulgating regulations under subsection (q), the Secretary may expand the definition of the term inherently low-emission facility to include new technologies that the Secretary determines to have characteristics in common with other energy resources listed in this subsection.  
(11)Indian landThe term Indian land means— 
(A)any land located within the boundaries of any Indian reservation, pueblo, or rancheria;  
(B)any land not located within the boundaries of any indian reservation, pueblo, or rancheria, title to which was, on the date of enactment of this section, held by— 
(i)the United States for the benefit of any Indian tribe or individual; or  
(ii)any Indian tribe or individual subject to a restriction against alienation by the United States;  
(C)any dependent Indian community; and  
(D)any land conveyed to any Alaska Native corporation under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).  
(12)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).  
(13)Necessary costsThe term necessary costs means any costs associated with— 
(A)the purchase of— 
(i)a clean energy credit; and  
(ii)any associated energy;  
(B)the generation of a clean energy credit; and  
(C)the firming, shaping, balancing, backup, and delivery services prudently incurred to maintain a reliable and well-functioning electric system that incorporates energy from a clean energy resource.  
(14)New nuclear powerThe term new nuclear power means— 
(A)electric energy that is generated from a nuclear facility placed in service after January 1, 2012; or  
(B)electric energy that is generated from an existing facility that has been uprated after January 1, 2012 and is calculated by the difference between— 
(i)average output prior to the uprate; and  
(ii)the average output after the uprate.  
(15)Receipt and delivery costs 
(A)In generalThe term receipt and delivery costs means any costs associated with the receipt of energy on the system of the electric utility and the delivery of the energy to the retail loads of the electric utility through— 
(i)transmission facilities in existence on the date of enactment of this section; and  
(ii)transmission facilities newly constructed after the date of enactment of this section.  
(B)InclusionsThe term receipt and delivery costs includes— 
(i)any transmission and distribution cost or charge;  
(ii)any loss and associated ancillary service charge— 
(I)assessed by any applicable transmission provider; or  
(II)provided for pursuant to the Commission-accepted open access transmission tariff of the electric utility; and  
(iii)any firming, shaping, backup, or delivery services required by the electric utility to balance clean energy.  
(16)Retail electric supplierThe term retail electric supplier means— 
(A)an individual or entity that sold not less than 500,000 megawatt hours of electric energy to electric consumers for purposes other than resale in any calendar year before January 1, 2015; and  
(B)an individual or entity that first sold electric energy to electric consumers for purposes other than resale after January 1, 2015.  
(17)SequestrationThe term sequestration means the capture and storage of carbon in— 
(A)biological organisms capable of the capture and storage of carbon; or  
(B)geological or geophysical structures that can hold carbon and carbon molecules underground for a period of at least 100 years or such other period as is determined by the Secretary.  
(18)State renewable standard programThe term State renewable standard program means a program that— 
(A)requires the generation or purchase of electricity from renewable energy;  
(B)provides for— 
(i)alternative compliance payments in satisfaction of applicable State requirements under the program;  
(ii)compliance through acquisition of certificates or credits; or  
(iii)other financial compliance mechanisms; or  
(C)imposes a penalty in the event of a failure to meet applicable requirements.  
(c)Calculation of Base QuantityNot later than 2 years after the date of enactment of this section, the Secretary shall promulgate regulations to establish— 
(1)the calculation of the base quantity of electric retail suppliers that initiate sales after January 1, 2010; and  
(2)the manner by which adjustments shall be made for— 
(A)material changes in marketing patterns; and  
(B)other unusual circumstances during or after the base period.  
(d)Clean Energy Generation Requirement 
(1)Requirement 
(A)Submission of clean energy credits 
(i)In generalSubject to clause (ii), for each calendar year beginning in calendar year 2012, each retail supplier shall submit to the Secretary, not later than April 1 of each following calendar year, clean energy credits in an amount equal to the required annual percentage described in paragraph (2).  
(ii)ExceptionA retail electric supplier shall not be required to submit clean energy credits— 
(I)in a quantity greater than the incremental electric sales of a retail electric supplier to electric consumers in excess of the base quantity of the retail electric supplier established under subsection (c)(1); and  
(II)during the time period for which the President or the Governor of the State in which the retail electric supplier sells electricity has declared a state of emergency caused by a natural or manmade disaster.  
(2)PercentagesThe required annual percentage described in this paragraph for a calendar year shall be not less than the percentage specified in the following table for the calendar year: 


Minimum annual
Calendar years:percentage:

2012–20175 percent
2018–202310 percent
2024–202915 percent
2030 and thereafter20 percent.  
(3)Means of compliance 
(A)In generalSubject to subparagraph (B), in order to satisfy the requirement of paragraph (1), a retail electric supplier may submit to the Secretary clean energy credits— 
(i)issued to the retail electric supplier under subsections (e) and (h);  
(ii)obtained by purchase or exchange under subsection (f);  
(iii)borrowed under subsection (i); or  
(iv)purchased from the Secretary under subsection (j).  
(B)Limitations 
(i)Limitation on use of credits relating to sequestration or retrofit technologiesNot more than 10 percent of the obligation of a retail electric supplier under paragraph (1) may be satisfied through use of credits issued under subsection (e)(7)(C).  
(ii)Limitation on counting of creditsA clean energy credit may be counted toward compliance with paragraph (1) not more than once.  
(e)Issuance of Credits 
(1)Establishment of programNot later than 1 year after the date of enactment of this section, the Secretary shall establish, by regulation, a program— 
(A)to issue clean energy credits;  
(B)to monitor the sale or exchange of clean energy credits; and  
(C)to track clean energy credits.  
(2)Application for credits 
(A)In generalIn accordance with the program established under paragraph (1), an individual or entity that generates electric energy through the use of a clean energy resource may apply to the Secretary for the issuance of clean energy credits.  
(B)Entities that generate electricity outside the united states 
(i)Demonstration of domestic consumptionIf the electricity generated by an applicant is generated outside the United States, the applicant shall demonstrate to the Secretary that the electricity is sold for ultimate consumption in the United States.  
(ii)Application requirementsThe applicant shall submit to the Secretary an application that includes— 
(I)the type of clean energy resource used to produce the electricity;  
(II)the location at which the electric energy was produced;  
(III)the quantity of electricity generated by the clean energy resource; and  
(IV)any other appropriate information, as determined by the Secretary.  
(3)Eligibility 
(A)In generalTo be eligible for a clean energy credit, a unit of electric energy generated through the use of a clean energy resource shall be sold or used by the generator.  
(B)Energy produced by clean and non-clean energy resourcesIf a clean energy resource and a nonclean energy resource are combined to generate electric energy, the Secretary shall issue clean energy credits based on the proportion that the quantity of clean energy resources used to generate the electric energy bears to the total quantity of energy resources used to generate the electric energy.  
(C)Existing fossil-fired power facilitiesAn existing coal-fired or gas-fired power facility that is retrofitted shall be eligible for a clean energy credit to the extent that the facility is considered an inherently low-emission facility.  
(4)Identification of creditsThe Secretary shall identify clean energy credits by type and year of generation.  
(5)Treatment of certain retail electric suppliersIf a generator sells electric energy generated through the use of a clean energy resource to a retail electric supplier under a contract subject to section 210, or pursuant to a State net metering program, the retail electric supplier shall be treated as the generator of the electric energy for the purposes of this section for the duration of the contract.  
(6)Establishment of a verification programNot later than 1 year after the date of confirmation that such technology is commercially viable as determined by the Secretary, the Secretary shall establish, by regulation, a program for verifying the reduction of carbon dioxide emissions into the atmosphere through— 
(A)permanent geological sequestration;  
(B)biosequestration; or  
(C)other verifiably permanent reductions in carbon dioxide emissions from the retrofit of power plants in existence on the date of enactment of this section with technology that permanently reduces carbon dioxide emissions— 
(i)in proportion to the net power output of the power plant; or  
(ii)from industrial or other sources.  
(7)Issuance of credits 
(A)In generalExcept as otherwise provided in this paragraph, not later than January 1, 2012, and annually thereafter, the Secretary shall issue to each individual or entity that generates electric energy 1 clean energy credit for each kilowatt-hour of electric energy that the individual or entity generated through the use of clean energy resources during the preceding calendar year.  
(B)Credits for sequestered carbon dioxide 
(i)In generalThe Secretary shall issue 1,000 credits for each ton of carbon dioxide that has been— 
(I)verifiably sequestered and reduced; or  
(II)verifiably sequestered through biosequestration.  
(ii)Value and use of creditA credit issued under clause (i)— 
(I)shall have the same value as a credit issued under any other subparagraph of this paragraph; and  
(II)may be used to comply with the minimum generation requirements under paragraphs (1) and (2) or subsection (d), except as provided in subsection (d)(3)(B)(i).  
(iii)Projects located outside the United StatesA biosequestration project located outside the United States (other than on Indian land) shall not be eligible to receive credits under clause (i).  
(C)Credits for facilities located on Indian land 
(i)In generalThe Secretary shall issue 2 clean energy credits for each kilowatt-hour of electric energy generated and supplied to the grid during the preceding calendar year through the use of clean energy at a facility located on Indian land.  
(ii)Location requirementA facility shall receive 2 energy credits for each kilowatt-hour of electric energy generated under subparagraph (A), if the electric energy was produced by biomass grown on Indian land.  
(D)Credits for entities subject to a state renewable standard program 
(i)In generalThe Secretary shall issue to a retail electric supplier that is subject to a State renewable standard program clean energy credits in a quantity that corresponds to the kilowatt-hour obligation— 
(I)represented by the State alternative compliance payment, credit or certificate payment, or other financial compliance payment (or a penalty payment as though that payment had been made to the Secretary under subsection (k)); or  
(II)satisfied under the State renewable standard program through the use of an eligible technology or eligible resource, as defined by the State.  
(ii)Use of creditsA clean energy credit issued by the Secretary to a retail electric supplier that is subject to a State renewable standard program under clause (i) may be— 
(I)applied against the required annual percentage of the retail electric supplier under subsection (d)(2); or  
(II)transferred for use only by an associate company of the retail electric supplier.  
(E)Credits for eligible demand-side management products or services 
(i)In generalThe Secretary shall issue to a retail electric supplier that provides eligible demand-side management products or services clean energy credits in a quantity that corresponds to the amount of expenditures of eligible demand-side management products or services as though those expenditures had been payments made to the Secretary under subsection (k).  
(ii)Use of creditsA clean energy credit issued by the Secretary under clause (i) may be— 
(I)applied against the required annual percentage of the retail electric supplier under subsection (d)(2); or  
(II)transferred for use only by an associate company of the retail electric supplier.  
(F)Credits for new nuclear power facilitiesThe Secretary shall issue to a new nuclear power facility that qualifies as an inherently low-emission facility 1 credit for each kilowatt-hour of production generated by the new nuclear power facility.  
(G)Credits for new clean coal technologyThe Secretary shall issue to a new clean-coal technology power facility that qualifies as an inherently low-emission facility— 
(i)1 credit for each kilowatt-hour of production generated by the new clean-coal technology power facility; and  
(ii)credits issued in accordance with subparagraph (B).  
(f)Trading Credits 
(1)In generalSubject to paragraph (2), an individual or entity that has earned credits under subsection (e)(7) may sell or transfer to, or exchange credits with, any other individual or entity.  
(2)ExceptionClean energy credits issued by the Secretary pursuant to subparagraphs (D) and (E) of subsection (e)(7) may only be sold, transferred to, or exchanged with, any individual or entity within the State in which the credits are issued.  
(g)Duration of ValidityA clean energy credit issued by the Secretary under subsection (e)(7) for any year that is not used to satisfy the minimum annual percentage requirement of subsection (d)(1) for that calendar year may be carried forward for use in any subsequent calendar year.  
(h)Early Action 
(1)In generalSubject to paragraph (2), a retail electric supplier generating electric energy through the use of a clean energy resource during the period beginning January 1, 2008, and ending on December 31, 2012, shall be eligible to receive credits from the Secretary.  
(2)Exception for existing inherently low-emission facilitiesAn inherently low-emission facility in existence on the date of enactment of this section shall not be eligible to receive a credit from the Secretary under paragraph (1).  
(3)Issuance of clean energy creditsThe Secretary shall issue to an eligible electric supplier under paragraph (1) clean energy credits on the same basis as if the generation of the electricity by the eligible electric supplier occurred after December 31, 2012.  
(4)Value and use of creditsA credit issued by the Secretary under paragraph (3)— 
(A)shall have the same value as any credit issued under this section; and  
(B)may be used for any purpose authorized under this section.  
(i)Clean Energy Credit BorrowingOn any date before December 31, 2012, and each calendar year thereafter, a retail electric supplier that has reason to believe that the supplier will not have sufficient clean energy credits to comply with subsection (d)(1) may— 
(1)submit to the Secretary a plan demonstrating that the retail electric supplier will earn sufficient credits within the subsequent 3 calendar years (or for a longer period, if the retail electric supplier intends to obtain credits for power generated by a new nuclear power facility) that would enable the retail electric supplier to meet the requirements of subsection (d)(1) for each applicable calendar year; and  
(2)on the approval of the plan by the Secretary, apply clean energy credits that the retail electric supplier demonstrates through the plan submitted under paragraph (1) will be earned within the subsequent 3 calendar years (or for a longer period, if the retail electric supplier intends to obtain credits for power generated by a new nuclear power facility) to meet the requirements of subsection (d)(1) for each applicable calendar year.  
(j)Credit Cost GapThe Secretary shall offer clean energy credits for sale at a price that does not exceed— 
(1)2.5 cents per kilowatt-hour for each applicable compliance period that occurs during each of calendar years 2012 through 2017;  
(2)3.0 cents per kilowatt-hour for each applicable compliance period that occurs during each of calendar years 2018 through 2023;  
(3)3.5 cents per kilowatt-hour for each applicable compliance period that occurs during each of calendar years 2024 through 2029; and  
(4)5.0 cents per kilowatt-hour for each applicable compliance period that occurs during calendar year 2030 or each calendar year thereafter.  
(k)Enforcement 
(1)In generalThe Secretary may assess a civil penalty on a retail electric supplier that does not comply with subsection (d)(1), unless the retail electric supplier was unable to comply with subsection (d)(1) for reasons beyond the reasonable control of the retail electric supplier, including— 
(A)weather-related damage;  
(B)mechanical failure;  
(C)lack of transmission capacity or availability;  
(D)strikes;  
(E)lockouts; or  
(F)actions of a governmental authority, including delays in permitting of new clean energy facilities or transmission lines.  
(2)Mandatory civil penalty 
(A)Imposition of penalty 
(i)In generalExcept as provided in clause (ii), any retail electric supplier that fails to submit the required number of clean energy credits under subsection (d)(1) shall be subject to a civil penalty.  
(ii)ExceptionAny retail electric supplier that fails to submit the required number of clean energy credits under subsection (d)(1)(A)(i) but fulfills the requirements for an exemption under subsection (d)(1)(A)(ii) shall not be subject to a civil penalty.  
(B)Amount of penaltyThe amount of the civil penalty shall be not more than the lesser of— 
(i)3.5 cents for each kilowatt-hour produced by the retail electric supplier that was not covered by a clean energy credit; and  
(ii)for each clean energy credit not submitted for a calendar year, an amount equal to 200 percent of the average market value of the clean energy credit during the calendar year.  
(l)Information CollectionThe Secretary may collect any information considered by the Secretary to be necessary to verify and audit— 
(1)the annual electric energy generation and clean energy generation of any individual or entity applying for a clean energy credit under this section;  
(2)the validity of clean energy credits submitted to the Secretary by a retail electric supplier; and  
(3)the quantity of electricity sales of all retail electric suppliers.  
(m)Environmental Savings Clause 
(1)Qualified hydropower productionQualified hydropower production shall be subject to all applicable— 
(A)environmental laws; and  
(B)licensing and regulatory requirements.  
(2)Carbon sequestration projectsA carbon sequestration project that uses geological or geophysical structures for the permanent storage of carbon dioxide shall not be subject to liability under subtitles C or D of the Solid Waste Disposal Act (42 U.S.C. 6921 et seq.) or the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).  
(n)Existing Programs 
(1)CoordinationIn carrying out this section, the Secretary shall incorporate common elements of clean energy programs in existence on the date of enactment of this section (including State programs) to ensure administrative efficiency, market liquidity, and effective enforcement.  
(2)Cooperation between secretary and statesIn carrying out this section, the Secretary shall work with the States— 
(A)to minimize administrative burdens and costs; and  
(B)to avoid duplicating compliance charges to retail electric suppliers.  
(o)Recovery of Costs 
(1)In generalAny necessary costs incurred by a retail electric supplier to comply with this section shall be recoverable in accordance with this subsection.  
(2)Right of recovery by retail electric supplierNotwithstanding any other law (including a regulation), administrative order, or agreement between the electric utility and the Commission or a State regulatory authority, a retail electric supplier that has completed a sale of electric energy that is subject to any form of rate regulation (including any utility that uses rates that are regulated by the Commission or any State-regulated electric utility) shall not be denied the opportunity to recover the full amount of the prudently incurred incremental cost of energy obtained to comply with the requirements of subsection (d)(1).  
(p)Clean Energy Technology Fund 
(1)EstablishmentThere is established in the Treasury of the United States a revolving fund, to be known as the Clean Energy Technology Trust Fund (referred to in this section as the Fund), consisting of such amounts as the Secretary shall deposit into the Fund from funds received by the Secretary under subsections (j) and (k)(2)(B).  
(2)Maximum cumulative amountOf any funds received by the Secretary under subsections (j) and (k)(2)(B), the Secretary shall deposit— 
(A)not more than $25,000,000,000 into the Fund; and  
(B)any amounts in excess of $25,000,000,000 into the general fund of the Treasury.  
(3)Expenditures from fundBeginning in fiscal year 2014, on the request of the Secretary, of the amount any funds deposited into the Fund for the previous fiscal year, the Secretary of the Treasury shall transfer— 
(A)50 percent of the funds to the secretary to carry out research and demonstration projects to promote clean energy resources, inherently low-emission facilities, and demand-side management, of which the secretary shall award— 
(i)50 percent of the funds shall be used to provide research and development grants to research centers and institutions of higher education in States that have paid into the Fund an amount that is greater than the average amount paid into the Fund by all States; and  
(ii)50 percent of the funds shall be used to provide research and development grants to research centers and institutions of higher education on a competitive basis;  
(B)45 percent of the funds shall be transferred to the Secretary to assist in off-setting financial burdens incurred by the implementation of the Clean, Reliable, Efficient and Secure Energy Act; and  
(C)5 percent of the funds shall be transferred to the Secretary to assist in off-setting financial burdens incurred by the implementation of this section through the low-income home energy assistance program established under the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.).  
(4)Transfers of amounts 
(A)Budget act allocationsThe Effective for the fiscal year 2014 and each fiscal year thereafter, funds appropriate from the Fund established under paragraph (1) of this section shall not be subject to— 
(i)the allocations for discretionary spending under section 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)); or  
(ii)the suballocations of appropriations committees under section 302(b) of that Act.  
(B)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates were in excess of or less than the amounts required to be transferred.  
(q)Program Review 
(1)Comprehensive studyNot later than 5 years after the date of enactment of this section, and every 5 years thereafter, the Secretary shall carry out a comprehensive study to evaluate the effects of the implementation of this section.  
(2)ReportNot later than January 1, 2017, the Secretary shall submit to Congress a report that includes— 
(A)the results of the comprehensive study carried out under paragraph (1);  
(B)recommendations for any modification or improvement resulting from that study; and  
(C)an evaluation of— 
(i)the effectiveness of this section in— 
(I)increasing the market penetration of eligible clean energy technologies; and  
(II)lowering the cost of the eligible clean energy technologies;  
(ii)any opportunities for the development and deployment of additional clean energy technologies that have been created after the date of enactment of this section;  
(iii)the impact of this section on the regional diversity and reliability of supply sources (including the power quality benefits of distributed generation);  
(iv)the regional resource development carried out under this section relative to the potential of each region to develop and use clean energy technologies, including any reasons for any underinvestment in clean energy resources;  
(v)the costs and benefits of the clean energy standard established under this section to the economies of each state and the united states, including— 
(I)retail power costs;  
(II)economic development benefits of investment;  
(III)avoided costs relating to environmental and congestion mitigation investments that would otherwise have been incurred;  
(IV)the impact on the demand and price of natural gas; and  
(V)the effectiveness of green marketing programs at reducing the cost of clean energy resources;  
(vi)the efficiency of the coordination between the Secretary and States in the implementation of this section, in particular, with regard to those States that have additional portfolio standard requirements in place; and  
(vii)the ability of the State to apply for a waiver of the requirements of this section under subsection (s).  
(r)Implementation of StudyNot later than 180 days after the date of completion of the study carried out by the Secretary under subsection (q)(1), the Secretary shall, by regulation, implement each modification included in the study that, as determined by the Secretary, is necessary— 
(1)to improve the efficiency of activities carried out under this section; and  
(2)to maximize the use of clean energy under this section.  
(s)Waiver of Requirements 
(1)ApplicationNot later than 1 year after the date of enactment of this section, any State that has reason to believe that the cost of complying with this section shall cause undue economic hardship to the ultimate purchasers of electricity in the State (including manufacturing and industrial users of electricity in the State) may apply to the Secretary for a waiver from the requirement to comply with this section for retail electric suppliers selling electricity to end-use customers located in the State.  
(2)Requirements for waiverThe Secretary shall grant the application of the State under paragraph (1) if the Secretary determines that complying with this section is likely to cause undue economic hardship to the ultimate purchasers of electricity in the State.  
(3)Determination of the secretaryIn making a determination to grant a waiver under paragraph (2), the Secretary shall consider— 
(A)the adequacy of commercially available clean energy resources located within the State;  
(B)the potential clean energy resources available within the region that includes the State;  
(C)the cost of developing those resources at current and reasonably expected levels of technology (including the cost and availability of existing and needed transmission facilities to transmit electric energy from the location of the clean energy resources to the consumers of electric energy within the State); and  
(D)the economic and associated impacts of those costs on the ultimate purchasers located within the State.  
(4)Limitations 
(A)In generalIf the Secretary determines to grant a waiver under paragraph (2), the waiver may be granted for a period of not more than 3 years.  
(B)Additional waivers 
(i)FactorsIf a State that has been granted a waiver under subparagraph (A) submits an application for an additional waiver, the Secretary shall make a determination on the application on the basis of the factors described in paragraph (3).  
(ii)PeriodIf the Secretary grants a waiver to a State that has been previously granted a waiver under subparagraph (A), the waiver may be granted for a period of 2 additional years.  
(iii)Number of additional waiversNo State that has applied for a waiver under clause (i) may apply for any additional waivers. .  
104.Nuclear Fuel Management and Disposal 
(a)DefinitionsIn this section: 
(1)DisposalThe term disposal has the meaning given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).  
(2)High-level radioactive wasteThe term high-level radioactive waste has the meaning given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).  
(3)ProjectThe term Project means the Yucca Mountain Project.  
(4)RepositoryThe term repository has the meaning given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).  
(5)SecretaryThe term Secretary means the Secretary of Energy.  
(6)Spent nuclear fuelThe term spent nuclear fuel has the meaning given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).  
(7)Yucca mountain siteThe term Yucca Mountain site has the meaning given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).  
(b)Withdrawal of Land 
(1)Land withdrawal; jurisdiction; reservation; acquisition 
(A)Land withdrawalSubject to valid existing rights, and except as otherwise provided in this section, the land described in paragraph (2) is withdrawn permanently from any form of entry, appropriation, or disposal under the public land laws, including, without limitation— 
(i)the mineral leasing laws;  
(ii)the geothermal leasing laws;  
(iii)materials sales laws; and  
(iv)the mining laws.  
(B)JurisdictionAs of the date of enactment of this Act, any land described in paragraph (2) that is under the jurisdiction of the Secretary of the Air Force or the Secretary of the Interior shall be— 
(i)transferred to the Secretary; and  
(ii)under the jurisdiction of the Secretary.  
(C)ReservationThe land described in paragraph (2) is reserved for use by the Secretary for activities associated with the disposal of high-level radioactive waste and spent nuclear fuel under the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.), including— 
(i)development;  
(ii)preconstruction testing and performance confirmation;  
(iii)licensing;  
(iv)construction;  
(v)management and operation;  
(vi)monitoring;  
(vii)closure and post-closure; and  
(viii)other such activities associated with the disposal of high-level radioactive waste and spent nuclear fuel under the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.).  
(2)Land description 
(A)BoundariesThe land referred to in paragraph (1) is the approximately 147,000 acres of land located in Nye County, Nevada, as generally depicted on the map relating to the Project, numbered YMP–03–024.2, entitled Proposed Land Withdrawal, and dated July 21, 2005.  
(B)Legal description and map 
(i)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall— 
(I)publish in the Federal Register a notice containing a legal description of the land described in this paragraph; and  
(II)provide to Congress, the Governor of the State of Nevada, and the Archivist of the United States— 
(aa)a copy of the map referred to in subparagraph (A); and  
(bb)the legal description of the land.  
(ii)Treatment 
(I)In generalThe map and legal description referred to in clause (i) shall have the same force and effect as if the map and legal description were included in this section.  
(II)Technical correctionsThe Secretary of the Interior may correct any clerical or typographical error in the map and legal description referred to in clause (i).  
(3)Revocations 
(A)Public land orderPublic Land Order 6802, dated September 25, 1990 (as extended by Public Land Order 7534), and any condition or memorandum of understanding accompanying the land order (as so extended), is revoked.  
(B)Right of wayThe rights-of-way reservations relating to the Project, numbered N–48602 and N–47748 and dated January 5, 2001, are revoked.  
(4)Management of withdrawn land 
(A)In generalThe Secretary, in consultation with the Secretary of the Air Force and the Secretary of the Interior, as appropriate, shall manage the land withdrawn under paragraph (1)(A) in accordance with— 
(i)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);  
(ii)this Act; and  
(iii)other applicable laws.  
(B)Management plan 
(i)DevelopmentNot later than 3 years after the date of enactment of this Act, the Secretary, in consultation with the Secretary of the Air Force and the Secretary of the Interior, as appropriate, shall develop and submit to Congress and the State of Nevada a management plan for the use of the land withdrawn under subsection (b)(1)(A).  
(ii)PrioritySubject to clauses (iii), (iv), and (v), use of the land withdrawn under paragraph (1)(A) for an activity not relating to the Project shall be subject to such conditions and restrictions as the Secretary considers to be appropriate to facilitate activities relating to the Project.  
(iii)Air force useThe management plan may provide for the continued use by the Department of the Air Force of the portion of the land withdrawn under paragraph (1)(A) located within the Nellis Air Force base test and training range under such terms and conditions as may be agreed to by the Secretary and the Secretary of the Air Force.  
(iv)Nevada test site useThe management plan may provide for the continued use by the National Nuclear Security Administration of the portion of the land withdrawn under subsection (b)(1)(A) located within the Nevada test site of the Administration under such conditions as the Secretary considers to be necessary to minimize any effect on activities relating to the Project or other activities of the Administration.  
(v)Other uses 
(I)In generalThe management plan shall include provisions— 
(aa)relating to the maintenance of wildlife habitat on the land withdrawn under paragraph (1)(A); and  
(bb)under which the Secretary may permit any use not relating to the Project, as the Secretary considers to be appropriate, in accordance with the requirements under subclause (II).  
(II)Requirements 
(aa)GrazingThe Secretary may permit any grazing use to continue on the land withdrawn under paragraph (1)(A) if the grazing use was established before the date of enactment of this Act, subject to such regulations, policies, and practices as the Secretary, in consultation with the Secretary of the Interior, determines to be appropriate, and in accordance with applicable grazing laws and policies, including— 
(AA)the Act of June 28, 1934 (commonly known as the Taylor Grazing Act) (43 U.S.C. 315 et seq.);  
(BB)title IV of the Federal Land Policy Management Act of 1976 (43 U.S.C. 1751 et seq.); and  
(CC)the Public Rangelands Improvement Act of 1978 (43 U.S.C. 1901 et seq.).  
(bb)Hunting and trappingThe Secretary may permit any hunting or trapping use to continue on the land withdrawn under paragraph (1)(A) if the hunting or trapping use was established before the date of enactment of this Act, at such time and in such zones as the Secretary, in consultation with the Secretary of the Interior and the State of Nevada, may establish, taking into consideration public safety, national security, administration, and public use and enjoyment of the land.  
(vi)Public access 
(I)In generalThe management plan may provide for limited public access to the portion of the land withdrawn under paragraph (1)(A) that was under the control of the Bureau of Land Management on the day before the date of enactment of this Act.  
(II)Specific usesThe management plan may permit public uses of the land relating to the Nye County Early Warning Drilling Program, utility corridors, and other uses the Secretary, in consultation with the Secretary of the Interior, considers to be consistent with the purposes of the withdrawal under paragraph (1)(A).  
(C)Mining 
(i)In generalSurface and subsurface mining and oil and gas production, including slant drilling from outside the boundaries of the land withdrawn under paragraph (1)(A), shall be prohibited at any time on or under the land.  
(ii)Evaluation of claimsThe Secretary of the Interior shall evaluate and adjudicate the validity of any mining claim relating to any portion of the land withdrawn under paragraph (1)(A) that was under the control of the Bureau of Land Management on the day before the date of enactment of this Act.  
(iii)CompensationThe Secretary shall provide just compensation for the acquisition of any valid property right relating to mining pursuant to the withdrawal under paragraph (1)(A).  
(D)ClosuresIf the Secretary, in consultation with the Secretary of the Air Force and the Secretary of the Interior, as appropriate, determines that the health and safety of the public or the national defense and security require the closure of a road, trail, or other portion of the land withdrawn under paragraph (1)(A) (including the airspace above the land), the Secretary— 
(i)may close the road, trail, or portion of land (including airspace); and  
(ii)shall provide to the public a notice of the closure.  
(E)ImplementationThe Secretary and the Secretary of the Air Force or the Secretary of the Interior, as appropriate, shall implement the management plan developed under subparagraph (B) under such terms and conditions as may be agreed to by the Secretaries.  
(c)Receipt and Storage FacilitiesSection 114(b) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10134(b)) is amended— 
(1)by striking If the President and inserting the following: 
 
(1)In generalIf the President ; and  
(2)by adding at the end the following: 
 
(2)Application for receipt and storage facilities 
(A)In generalIn conjunction with the submission of an application for a construction authorization under this subsection, the Secretary shall apply to the Commission for a license in accordance with part 72 of title 10, Code of Federal Regulations (or a successor regulation), to construct and operate facilities to receive and store spent nuclear fuel and high-level radioactive waste at the Yucca Mountain site.  
(B)Deadline for final decision by commissionThe Commission shall issue a final decision approving or disapproving the issuance of the license not later than 18 months after the date of submission of the application to the Commission. .  
(d)Repeal of Capacity LimitationSection 114(d) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10134(d)) is amended by striking the second and third sentences.  
(e)Infrastructure ActivitiesSection 114 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10134) is amended by adding at the end the following: 
 
(g)Infrastructure activities 
(1)Construction of connected facilitiesAt any time after the completion by the Secretary of a final environmental impact statement that evaluates the activities to be performed under this subsection, the Secretary may commence the following activities in connection with any activity or facility licensed or to be licensed by the Commission at the Yucca Mountain site: 
(A)Preparation of the site for construction of the facility (including such activities as clearing, grading, and construction of temporary access roads and borrow areas).  
(B)Installation of temporary construction support facilities (including such items as warehouse and shop facilities, utilities, concrete mixing plants, docking and unloading facilities, and construction support buildings).  
(C)Excavation for facility structures.  
(D)Construction of service facilities (including such facilities as roadways, paving, railroad spurs, fencing, exterior utility and lighting systems, transmission lines, and sanitary sewerage treatment facilities).  
(E)Construction of structures, systems, and components that do not prevent or mitigate the consequences of possible accidents that could cause undue risk to the health and safety of the public.  
(F)Installation of structural foundations (including any necessary subsurface preparation) for structures, systems, and components that prevent or mitigate the consequences of possible accidents that could cause undue risk to the health and safety of the public.  
(2)Authorization to receive and store 
(A)DefinitionsIn this paragraph: 
(i)Defense wasteThe term defense waste means high-level radioactive waste, and spent nuclear fuel, that results from an atomic energy defense activity.  
(ii)Legacy spent nuclear fuelThe term legacy spent nuclear fuel means spent nuclear fuel— 
(I)that is subject to a contract entered into pursuant to section 302; and  
(II)for which the Secretary determines that there is not at the time of the determination, and will not be within a reasonable time after the determination, sufficient domestic capacity available to recycle the spent nuclear fuel.  
(B)Authorization for defense wasteAt any time after the issuance of a license for receipt and storage facilities under subsection (b)(2), the Secretary may transport defense waste to receipt and storage facilities at the Yucca Mountain site.  
(C)Authorization for legacy spent nuclear fuelAt any time after the issuance of a construction authorization under subsection (d) and the issuance of a license for receipt and storage facilities under subsection (b)(2), the Secretary may receive and store legacy spent nuclear fuel and high-level radioactive waste at the Yucca Mountain site. .  
(f)Rail Line 
(1)Construction of rail lineThe Secretary shall acquire rights-of-way within the corridor designated in paragraph (2) in accordance with this subsection, and shall construct and operate, or cause to be constructed and operated, a railroad and such facilities as are required to transport spent nuclear fuel and high-level radioactive waste from existing rail systems to the site of surface facilities within the geologic repository operations area for the receipt, handling, packaging, and storage of spent nuclear fuel and high-level radioactive waste prior to emplacement.  
(2)Acquisition and withdrawal of land 
(A)Route designation and acquisition 
(i)Rights-of-way and facilitiesThe Secretary shall acquire such rights-of-way and develop such facilities within the corridor referred to as X on the map dated [————] and on file with the Secretary as are necessary to carry out paragraph (1).  
(ii)RecommendationsThe Secretary shall consider specific alignment proposals for the route for the corridor made by the State of Nevada and the units of local government within whose jurisdiction the route is proposed to pass.  
(iii)Notice and descriptionNot later than 180 days after the date of enactment of this Act, the Secretary shall— 
(I)publish in the Federal Register a notice containing a legal description of the corridor; and  
(II)file copies of the map referred to in clause (i) and the legal description of the corridor with— 
(aa)Congress;  
(bb)the Secretary of the Interior;  
(cc)the Governor of the State of Nevada;  
(dd)the Board of County Commissioners of Lincoln County, Nevada;  
(ee)the Board of County Commissioners of Nye County, Nevada; and  
(ff)the Archivist of the United States.  
(iv)Administration 
(I)EffectThe map and legal description referred to in clause (iii) shall have the same force and effect as if the map and legal description were included in this Act.  
(II)CorrectionsThe Secretary may correct clerical and typographical errors in the map and legal description and make minor adjustments in the boundaries of the corridor.  
(B)Withdrawal and reservation 
(i)Public landSubject to valid existing rights, the public land depicted on the map referred to in subparagraph (A)(iii) is withdrawn from all forms of entry, appropriation, and disposal under the public land laws, including the mineral leasing laws, the geothermal laws, the material sale laws, and the mining laws.  
(ii)Administrative jurisdictionAdministrative jurisdiction over the land is transferred from the Secretary of the Interior to the Secretary.  
(iii)ReservationThe land is reserved for the use of the Secretary for the construction and operation of transportation facilities and associated activities under title I of the Nuclear Waste Policy Act  of 1982 (42 U.S.C. 10121 et seq.)  
(iv)Memorandum of understandingThe Secretary may also enter into a memorandum of understanding with the head of any other agency having administrative jurisdiction over other Federal land used for purposes of the corridor referred to in subparagraph (A)(i).  
(3)Environmental impact 
(A)In generalThe Secretary shall comply with all applicable requirements under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to activities carried out under this subsection.  
(B)Consideration of potential impactsTo the extent a Federal agency is required to consider the potential environmental impact of an activity carried out under this subsection, the Federal agency shall adopt, to the maximum extent practicable, an environmental impact statement prepared under this subsection.  
(C)Effect of adoption of statementThe adoption by a Federal agency of an environmental impact statement under subparagraph (B) shall be considered to satisfy the responsibilities of the Federal agency under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and no further consideration under that Act shall be required by the Federal agency.  
(g)New Plant ContractsSection 302(a) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(a)) is amended by striking paragraph (5) and inserting the following: 
 
(5)Required provisions 
(A)In generalExcept as provided in subparagraph (B), any contract entered into under this section shall provide that— 
(i)following issuance of a license to construct and operate facilities to receive and store spent nuclear fuel at the Yucca Mountain site, the Secretary shall take title to the high-level radioactive waste or spent nuclear fuel involved as expeditiously as practicable upon the request of the generator or owner of such waste or spent fuel; and  
(ii)in return for the payment of fees established by this section, the Secretary, beginning not later than January 31, 1998, shall dispose of the high-level radioactive waste or spent nuclear fuel involved as provided in this subtitle.  
(B)ExceptionNotwithstanding subparagraph (A), with respect to a nuclear power facility for which a license application is filed with the Commission after January 1, 2008, under section 103 or 104 of the Atomic Energy Act of 1954 (42 U.S.C. 2133, 2134), a contract entered into under this section shall— 
(i)except as provided in clause (ii) and any terms and conditions relating to spent nuclear fuel generated before the date of enactment of the Nuclear Fuel Management and Disposal Act, be consistent with the terms and conditions of the contract entitled Contract for Disposal of Spent Nuclear Fuel and/or High-Level Radioactive Waste that is included in section 961.11 of title 10 of the Code of Federal Regulations (as in effect on the date of enactment of the Nuclear Fuel Management and Disposal Act);  
(ii)provide for the taking of title to, and removal of, high-level waste or spent nuclear fuel beginning not later than 25 years after the date on which the nuclear power facility begins commercial operations; and  
(iii)be entered into not later than 60 days after the date on which the license application is docketed by the Commission. .  
(h)Nuclear Waste Fund 
(1)Budget act allocationsEffective for fiscal year 2008 and each fiscal year thereafter, funds appropriated from the Nuclear Waste Fund established under section 302 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222) shall not be subject to— 
(A)the allocations for discretionary spending under section 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)); or  
(B)the suballocations of appropriations committees under section 302(b) of that Act.  
(2)Fund usesSection 302(d)(4) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(d)(4)) is amended by striking with and all that follows through storage site and inserting with surface facilities within the geologic repository operations area (including surface facilities for the receipt, handling, packaging, and storage of spent nuclear fuel and high-level radioactive waste prior to emplacement, or transportation to the repository of spent nuclear fuel or high-level radioactive waste to surface facilities for the receipt, handling, packaging, and storage of spent nuclear fuel and high-level radioactive waste prior to emplacement and the transportation, treating, or packaging of spent nuclear fuel or high-level radioactive waste to be disposed of in the repository, to be stored in a monitored retrievable storage site),.  
(3)Budget neutralityAs soon as practicable after the date of enactment of this Act, the Chairperson of the Committee on the Budget of the House of Representatives and the Chairperson of the Committee on Budget of the Senate shall make adjustments in the allocation of new budget authority to the appropriate committees in amounts equal to the fees reclassified by paragraph (1).  
(i)Waste ConfidenceFor purposes of a determination by the Nuclear Regulatory Commission on whether to grant or amend any license to operate any civilian nuclear power reactor or high-level radioactive waste or spent fuel storage or treatment facility under the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.), the provisions of this Act (including the amendments made by this Act) and the obligation of the Secretary to develop a repository in accordance with the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.), shall provide sufficient and independent grounds for any further findings by the Nuclear Regulatory Commission of reasonable assurances that spent nuclear fuel and high-level radioactive waste would be disposed of safely and in a timely manner.  
105.Advanced Coal Generation 
(a)FutureGen Facility 
(1)DefinitionsIn this subsection: 
(A)ConsortiumThe term Consortium means the consortium described in paragraph (3).  
(B)FacilityThe term Facility means the FutureGen Facility authorized under paragraph (2).  
(2)Authorization of facilityThe Secretary shall construct a facility, to be known as the FutureGen Facility, to demonstrate the feasibility of integrating commercial-scale gasification combined cycle power plant technologies with advanced clean coal energy technologies, including through the capture and sequestration of carbon dioxide in geological formations.  
(3)Cooperative agreementThe Secretary shall enter into a cooperative agreement with a nonprofit consortium of domestic and international coal-fueled power producers, domestic and international coal companies, and other interested parties to provide for the financing of the Facility.  
(4)ObjectivesThe Secretary shall establish objectives for the Facility, including objectives providing for— 
(A)the operation of the Facility by calendar year 2012;  
(B)the Facility to be designed in a manner— 
(i)to achieve— 
(I)at least a 99-percent reduction in sulfur dioxide emissions,; and  
(II)at least a 90-percent reduction in mercury emissions based on the mercury content of coal;  
(ii)to emit— 
(I)not more than 0.05 pounds of nitrogen oxide emissions per million Btu; and  
(II)not more than 0.005 pounds of total particulate emissions in the flue gas per million Btu;  
(iii)to capture and permanently sequester at least 1,000,000 metric tons per year of carbon dioxide in geological formations;  
(iv)to determine whether the technologies used by the Facility apply to various coal types; and  
(v)to assess the feasibility of electricity generation from coal using advanced clean coal technology with carbon capture and sequestration at a cost that is not greater than 110 percent of the average cost of operation of commercial integrated coal gasification combined cycle electricity generating plant operating in the United States as of the date of enactment of this Act; and  
(C)the completion of an environmental impact statement for the Facility by not later than September 30, 2007.  
(5)System integrationTo reduce technical risk and focus development efforts on system integration, the Secretary shall, to the maximum extent practicable, ensure that the Facility is designed in a manner to use, as appropriate— 
(A)available advanced clean coal technology; and  
(B)first-of-a-kind technology systems and components.  
(6)Data protectionSection 402(h) of the Energy Policy Act of 2005 (42 U.S.C. 15962(h)) shall apply to the dissemination of information collected by the Facility.  
(7)Cost-sharing requirement 
(A)Federal share 
(i)In generalThe Federal share of the total costs of constructing the Facility shall be not more than 74 percent.  
(ii)Contributions from other countriesThe Secretary may credit toward the Federal share contributions for the Facility received by the Secretary from other countries.  
(B)Non-federal share 
(i)In generalThe non-Federal share shall be paid by the Consortium.  
(ii)Source of fundsTo pay the non-Federal share, the Consortium may use amounts made available to the Consortium by States, technology providers, and other non-Federal entities.  
(8)Title to facility 
(A)Conveyance to consortiumThe Secretary may convey to the Consortium title to the Facility— 
(i)on a determination by the Secretary that the conveyance would best accomplish the objectives established for the Facility under paragraph (4); or  
(ii)on the date on which the demonstration activities under this subsection are terminated.  
(B)Conveyance to secretaryThe Secretary may agree to take title to the Facility if the Secretary determines that the Consortium has insufficient funds to construct or operate the Facility.  
(9)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this subsection— 
(A)$108,000,000 for fiscal year 2008;  
(B)$233,000,000 for fiscal year 2009;  
(C)$233,000,000 for fiscal year 2010;  
(D)$233,000,000 for fiscal year 2011;  
(E)$92,000,000 for fiscal year 2012; and  
(F)such sums as are necessary for each of fiscal years 2013 through 2017.  
(b)Deployment of Advanced Coal Generation Units 
(1)DefinitionsIn this subsection: 
(A)Air separation unitThe term air separation unit means a technology capable of using ambient air to separate and concentrate a gas with 95 percent oxygen concentration for use in oxy fuel technology.  
(B)Capture-readyThe term capture ready means the design of a new coal-fired unit that reduces the cost of and facilitates the addition of carbon dioxide separation and capture technologies after the unit has been placed into service.  
(C)Oxy fuelThe term oxy fuel means a coal-fired boiler that burns coal in an environment with a 95 percent oxygen concentration.  
(D)Subcritical pulverized coal unitThe term subcritical pulverized coal unit means a coal-fired boiler that operates— 
(i)at a pressure below 3,200 pounds per square inch; and  
(ii)below a temperature of 1,025 degrees Fahrenheit.  
(E)Supercritical pulverized coal unitThe term supercritical pulverized coal unit means a coal-fired boiler that— 
(i)reaches an electricity generating efficiency of from 37 percent to 40 percent (High Heating Value); and  
(ii)operates at a minimum pressure of 3,500 pounds per square inch and a minimum temperature of 1,050 degrees Fahrenheit.  
(F)Ultrasupercritical pulverized coal unitThe term ultrasupercritical pulverized coal unit means a coal-fired boiler that— 
(i)reaches an electricity generating efficiency of more than 43 percent (High Heating Value); and  
(ii)operates at a minimum pressure of 4,600 pounds per square inch and a minimum temperature of 1,110 degrees Fahrenheit.  
(2)Exemption from new source reviewEffective beginning on the date of enactment of this section, any subcritical pulverized coal unit in existence on the date of enactment of this Act that is rebuilt with a supercritical pulverized coal unit, or an ultrasupercritical pulverized coal unit, that includes post-combustion carbon dioxide capture technology or an oxy fuel pulverized coal unit shall be exempt from any new source review requirements under the Clean Air Act (42 U.S.C. 7401 et seq.) if— 
(A)there is no appreciable increase in the rate of regulated emissions calculated by quantity of pollutants removed per ton of coal used; and  
(B)the new unit does not— 
(i)cause the area in which the unit is located to deteriorate from an attainment to a nonattainment area; or  
(ii)alter the progress of the State in achieving attainment under the applicable State implementation plan.  
(3)Loan guarantees for oxy fuel air separation units and air-blown ultrasupercritical pulverized coal units that are capture-readySection 1703(b) of the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by adding at the end the following: 
 
(11)Air separation units and air-blown ultrasupercritical pulverized coal units that are capture ready (as the terms are defined in section 105(b)(1) of the Clean, Reliable, Efficient and Secure Energy Act). .  
IITransportation Sector 
201.Automobile Fuel Economy 
(a)Fuel Economy StandardsSection 32902 of title 49, United States Code, is amended by striking subsections (a) and (b) and inserting the following: 
 
(a)In GeneralNot later than 3 years before the beginning of each model year, the Secretary of Transportation, by regulation, shall prescribe average fuel economy standards for automobiles manufactured by a manufacturer for that model year in accordance with subsection (b).  
(b)Standards Based on Automobile ClassesIn prescribing average fuel economy standards under subsection (a), the Secretary of Transportation shall prescribe different standards for different classes of automobiles, as determined by the product of the tire footprint and weight of the automobiles in each such class. .  
(b)Annual Increases in Fuel Economy StandardsSection 32902(c) of title 49, United States Code, is amended to read as follows: 
 
(c)Annual increases in fuel economy standards 
(1)For the first model year subject to the requirements of this subsection, the average fuel economy standard for each class of automobile shall be the average combined highway and city miles per gallon performance of all automobiles within that class of automobiles during the previous model year (rounded up to the nearest 1/10 of a gallon).  
(2)Except as provided under paragraph (3), for each model year after the model year described in paragraph (1), the average fuel economy standard attained by each fleet of automobiles manufactured or sold in the United States shall be not less than 4 percent higher than the average fuel economy for such fleet during the previous model year.  
(3)The Secretary of Transportation may prescribe an average fuel economy standard for a class of automobiles in a model year that is lower than the standard required under paragraph (2) if, in consultation with the National Academy of Sciences, the Secretary determines that a 4 percent increase in the average fuel economy standard for that class of automobiles in that model year— 
(A)is not technologically achievable; or  
(B)cannot be achieved without compromising safety.  
(4)Any average fuel economy standard prescribed for a class of automobiles in a model year that is lower than the standard required under paragraph (2) shall be the maximum standard that— 
(A)is technologically achievable; and  
(B)does not compromise passenger safety. .  
(c)Incentives for Automobile Manufacturers 
(1)In generalSection 712(a) of the Energy Policy Act of 2005 (42 U.S.C. 16062(a)) is amended in the second sentence by striking grants to automobile manufacturers and inserting grants and loan guarantees under section 1703(b)(8) to automobile manufacturers and suppliers.  
(2)Conforming amendmentSection 1703(b) of the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by striking paragraph (8) and inserting the following: 
 
(8)For new or for the retooling of existing production facilities for the manufacture of fuel efficient vehicles or parts for fuel efficient vehicles, including electric drive transportation technology and advanced diesel vehicles. .  
(d)Effective DateThe amendments made by this section— 
(1)shall take effect on January 1 of the calendar year following the date of the enactment of this Act; and  
(2)shall apply to automobiles manufactured in any model year beginning not less than 30 months after such effective date.  
202.Report on Average Fuel Economy of Federal Fleet 
(a)In GeneralThe Secretary shall annually submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that compiles any information on the average fuel economy of light duty vehicles of each Federal agency (other than vehicles exempted under subsection (c)) collected by the Secretary during the applicable fiscal year under the Federal Energy Management Program.  
(b)ComponentsThe report submitted under subsection (a) shall specify, with respect to each Federal agency— 
(1)the number of dual fueled vehicles owned or leased by the Federal agency;  
(2)the quantity of conventional gasoline used by the Federal agency during the preceding fiscal year;  
(3)the quantity of renewable fuel used by the Federal agency during the preceding fiscal year;  
(4)the number of vehicles purchased or leased during the preceding fiscal year;  
(5)the fuel economy of newly-purchased and newly-leased vehicles; and  
(6)the estimated time period, and the number of new vehicles needed to be purchased or leased, in order to achieve fuel efficiency requirements.  
(c)ExemptionThe Secretary shall exclude from the report any vehicles of the Department of Defense that the Secretary of Defense determines would compromise national security interests by reporting such figures publicly.  
(d)AvailabilityThe report submitted under subsection (a) shall be made available for inspection by the public.  
203.Traffic Signal Coordination 
(a)In GeneralOf funds made available to carry out this Act, the Secretary shall use not less than $2,000,000 per year to carry out, through the Clean Cities Program established under sections 404, 409, and 505 of the Energy Policy Act of 1992 (42 U.S.C. 13231, 13235, 13256), a program for traffic signal coordination.  
(b)RequirementThe Secretary shall ensure that any activity under the program under subsection (a) shall be carried out by a certified civil engineer with experience relating to traffic patterns, signals, and congestion.  
(c)Action by State and Local Governments 
(1)ReportEach unit of State or local government that receives funds from the Secretary to carry out an activity under the program under subsection (a) shall submit to the Secretary a report describing the quantity of fuel savings of the State as a result of the activity— 
(A)by not later than 3 years after the date on which the State receives the funds; and  
(B)every 3 years thereafter.  
(2)Treatment of emission reductionsAny emission reductions due to fuel savings in a State as a result of an activity under the program under subsection (a) shall be taken into account with respect to the State implementation plan of the State under the Clean Air Act (42 U.S.C. 7401 et seq.), regardless of whether the activity is part of a transportation implementation plan of the State.  
204.Renewable Content of Diesel Fuel 
(a)In GeneralSection 211 of the Clean Air Act (42 U.S.C. 7545) is amended— 
(1)by redesignating the first subsection (r) (relating to the definition of the term manufacturer) as subsection (t) and moving the subsection so as to appear after subsection (s); and  
(2)by inserting after subsection (o) the following: 
 
(p)Alternative biodiesel standard 
(1)Definition of renewable fuel 
(A)In generalIn this section, the term renewable fuel means— 
(i) 
(I)motor vehicle fuel that is produced from grain, starch, oil seeds, or vegetable, animal, or fish material, including fats, greases, and oils, sugarcane, sugar beets, sugar components, tobacco, potatoes, or other biomass;  
(II)natural gas produced from a biogas source, including a landfill, sewage waste treatment plant, feedlot, or any other area in which decaying organic matter is found; and  
(ii)motor vehicle fuel that is used to replace or reduce the quantity of fossil fuels in a fuel mixture used to operate a motor vehicle.  
(B)InclusionIn this section, the term renewable fuel includes a diesel fuel substitute produced from— 
(i)animal fat;  
(ii)vegetable oil;  
(iii)recycled yellow grease;  
(iv)thermal depolymerization;  
(v)thermochemical conversion; or  
(vi)a blend of diesel and ethanol.  
(2)Alternative biodiesel program 
(A)Regulations 
(i)In generalNot later than 1 year after the date of acceptance of the ASTM standard for biodiesel by the Administrator, after consultation with industry representatives, the Administrator shall promulgate regulations to ensure that diesel fuel sold or introduced into commerce in the United States (except in noncontiguous States or territories), on an annual average basis, contains the applicable volume of biodiesel fuel determined in accordance with subparagraph (B).  
(ii)Noncontiguous state opt-in 
(I)In generalOn the petition of a noncontiguous State or territory, the Administrator may allow the alternative biodiesel fuel program established under this subsection to apply in the noncontiguous State or territory at the same time or at any time after the Administrator promulgates regulations under this subparagraph.  
(II)Other actionsIn carrying out this clause, the Administrator may— 
(aa)promulgate or revise regulations under this paragraph;  
(bb)establish applicable percentages under paragraph (3);  
(cc)provide for the generation of credits under paragraph (4); and  
(dd)take such other actions as are necessary to allow for the application of the alternative biodiesel program in a noncontiguous State or territory.  
(iii)Provisions of regulationsRegardless of the date of promulgation, the regulations promulgated under clause (i)— 
(I)shall contain compliance provisions applicable to refineries, blenders, distributors, and importers, as appropriate, to ensure that the requirements of this paragraph are met; but  
(II)shall not— 
(aa)restrict geographic areas in which biodiesel fuel may be used; or  
(bb)impose any per-gallon obligation for the use of biodiesel fuel.  
(iv)Failure to promulgate regulationsIf the Administrator fails to promulgate regulations in accordance with clause (i), the percentage of renewable fuel in the diesel motor pool sold or introduced into commerce in the United States for calendar year 2008, on a volume basis, shall be not less than 0.006 percent.  
(B)Applicable volume 
(i)Calendar years 2008 through 2015For the purpose of subparagraph (A), the applicable volume for any of calendar years 2007 through 2014 shall be determined in accordance with the following table: 


Applicable volume of biodiesel fuel
Calendar year:(in millions of gallons):

2008250
2009500
2010750
20111,000
20121,250
20131,500
20141,750
20152,000.  
(ii)Calendar year 2016 and thereafterSubject to clause (iii), for the purposes of subparagraph (A), the applicable volume for calendar year 2016 and each calendar year thereafter shall be determined by the Administrator, in coordination with the Secretary of Agriculture and the Secretary of Energy, based on a review of the implementation of the program during calendar years 2007 through 2014, including a review of— 
(I)the impact of the use of biodiesel fuel on the environment, air quality, energy security, job creation, and rural economic development; and  
(II)the expected annual rate of future production of renewable fuels to be used as— 
(aa)a blend component; or  
(bb)a replacement for diesel.  
(iii)Minimum applicable volumeFor the purpose of subparagraph (A), the applicable volume for calendar year 2016 and each calendar year thereafter shall be equal to the product obtained by multiplying— 
(I)the number of gallons of diesel fuel that the Administrator estimates will be sold or introduced into commerce in the calendar year; and  
(II)the ratio that— 
(aa)2,000,000,000 gallons of biodiesel fuel; bears to  
(bb)the number of gallons of diesel fuel sold or introduced into commerce in calendar year 2015.  
(3)Applicable percentages 
(A)Provision of estimate of volumes of diesel salesNot later than October 31 of each of calendar years 2007 through 2013, the Administrator of the Energy Information Administration shall provide to the Administrator an estimate with respect to the following calendar year, of the volumes of diesel fuel projected to be sold or introduced into commerce in the United States.  
(B)Determination of applicable percentages 
(i)In generalNot later than November 30 of each calendar years 2007 through 2013, based on the estimate provided under subparagraph (A), the Administrator shall determine and publish in the Federal Register, with respect to the following calendar year, the biodiesel fuel obligation that ensures that the requirements of paragraph (2) are met.  
(ii)Required elementsThe biodiesel obligation determined for a calendar year under clause (i) shall— 
(I)be applicable to refineries, blenders, and importers, as appropriate;  
(II)be expressed in terms of a volume percentage of diesel fuel sold or introduced into commerce in the United States; and  
(III)subject to subparagraph (C)(i), consist of a single applicable percentage that applies to all categories of persons specified in subclause (I).  
(C)AdjustmentsIn determining the applicable percentage for a calendar year, the Administrator shall make adjustments— 
(i)to prevent the imposition of redundant obligations on any person specified in subparagraph (B)(ii)(I); and  
(ii)to account for the use of biodiesel fuel during the previous calendar year by small refineries that are exempt under paragraph (7).  
(4)Credit program 
(A)In generalThe regulations promulgated under paragraph (2)(A) shall provide— 
(i)for the generation of an appropriate amount of credits by any person that refines, blends, or imports diesel fuel that contains a quantity of biodiesel that is greater than the quantity required under paragraph (2);  
(ii)for the generation of credits by small refineries in accordance with paragraph (7)(C).  
(B)Use of creditsA person that generates credits under subparagraph (A) may use the credits, or transfer all or a portion of the credits to another person, for the purpose of complying with paragraph (2).  
(C)Duration of creditsA credit generated under this paragraph shall be valid during the 1-year period beginning on the date on which the credit is generated.  
(D)Inability to generate or purchase sufficient creditsThe regulations promulgated under paragraph (2)(A) shall include provisions allowing any person that is unable to generate or purchase sufficient credits to meet the requirements of paragraph (2) to carry forward a biodiesel fuel deficit on condition that the person, in the calendar year following the year in which the biodiesel fuel deficit is created— 
(i)achieves compliance with the biodiesel fuel requirement under paragraph (2); and  
(ii)generates or purchases additional biodiesel fuel credits to offset the biodiesel fuel deficit of the previous year.  
(5)Seasonal variations in biodiesel use 
(A)StudyFor each of calendar years 2008 through 2015, the Administrator of the Energy Information Administration shall conduct a study of biodiesel fuel blending to determine whether there are excessive seasonal variations in the use of biodiesel fuel.  
(B)Regulation of excessive seasonal variationsIf, for any calendar year, the Administrator of the Energy Information Administration, based on the study under subparagraph (A), makes the determinations specified in subparagraph (C), the Administrator of the Environmental Protection Agency shall promulgate regulations to ensure that 25 percent or more of the quantity of biodiesel fuel necessary to meet the requirements under paragraph (2) is used during each of the 2 periods specified in subparagraph (D) of each subsequent calendar year.  
(C)DeterminationsThe determinations referred to in subparagraph (B) are that— 
(i)less than 25 percent of the quantity of biodiesel fuel necessary to meet the requirements of paragraph (2) has been used during 1 of the 2 periods specified in subparagraph (D) of the calendar year;  
(ii)a pattern of excessive seasonal variation described in clause (i) will continue in subsequent calendar years; and  
(iii)promulgating regulations or other requirements to impose a 25 percent or more seasonal use of biodiesel fuel will not prevent or interfere with the attainment of national ambient air quality standards or significantly increase the price of diesel fuels to the consumer.  
(D)PeriodsThe 2 periods referred to in this paragraph are— 
(i)April through September; and  
(ii)January through March and October through December.  
(E)ExclusionBiodiesel fuel blended or consumed in calendar year 2008 in a State that has received a waiver under section 209(b) shall not be included in the study under subparagraph (A).  
(F)State exemption from seasonality requirementsNotwithstanding any other provision of law, the seasonality requirement relating to biodiesel fuel use established by this paragraph shall not apply to any State that has received a waiver under section 209(b) or any State dependent on refineries in the State for diesel supplies.  
(6)Waivers 
(A)In generalThe Administrator, in consultation with the Secretary of Agriculture and the Secretary of Energy, may waive the requirements of paragraph (2), in whole or in part, on receipt of a petition by 1 or more States, by reducing the national quantity of biodiesel fuel required under paragraph (2), based on a determination by the Administrator, after public notice and opportunity for comment, that— 
(i)implementation of the requirement would severely harm the economy or environment of a State, a region, or the United States; or  
(ii)there is an inadequate domestic supply of renewable fuel.  
(B)Petitions for waiversThe Administrator, in consultation with the Secretary of Agriculture and the Secretary of Energy, shall approve or disapprove a State petition for a waiver of the requirements of paragraph (2) not later than 90 days after the date on which the petition is received by the Administrator.  
(C)Termination of waivers 
(i)In generalA waiver granted under subparagraph (A) shall terminate after 1 year, but may be renewed by the Administrator after consultation with the Secretary of Agriculture and the Secretary of Energy.  
(ii)Consecutive waiversNot more than 3 consecutive waivers may be granted to any 1 State.  
(7)Small refineries 
(A)Temporary exemption 
(i)In generalParagraph (2) shall not apply to small refineries until calendar year 2012.  
(ii)Extension of exemption 
(I)Study by secretary of energyNot later than December 31, 2010, the Secretary of Energy shall conduct for the Administrator a study to determine whether compliance with paragraph (2) would impose a disproportionate economic hardship on small refineries.  
(II)Extension of exemptionIn the case of a small refinery that the Secretary of Energy determines under subclause (I) would be subject to a disproportionate economic hardship if required to comply with paragraph (2), the Administrator shall extend the exemption under clause (i) for the small refinery for a period of not less than an additional 2 years.  
(B)Petitions based on disproportionate economic hardship 
(i)Extension of exemptionA small refinery may at any time petition the Administrator for an extension of the exemption under subparagraph (A) for the reason of disproportionate economic hardship.  
(ii)Evaluation of petitionsIn evaluating a petition under clause (i), the Administrator, in consultation with the Secretary of Energy, shall consider the findings of the study under subparagraph (A)(ii) and other economic factors.  
(iii)Deadline for action on petitionsThe Administrator shall act on any petition submitted by a small refinery for a hardship exemption not later than 90 days after the date of receipt of the petition.  
(C)Credit programIf a small refinery notifies the Administrator that the small refinery waives the exemption under subparagraph (A), the regulations promulgated under paragraph (2)(A) shall provide for the generation of credits by the small refinery under paragraph (4) beginning in the calendar year following the date of notification.  
(D)Opt-in for small refineriesA small refinery shall be subject to paragraph (2) if the small refinery notifies the Administrator that the small refinery waives the exemption under subparagraph (A). .  
(b)Conforming Amendments 
(1)Section 211(d) of the Clean Air Act (42 U.S.C. 7545(d)) is amended— 
(A)in paragraph (1)— 
(i)in the first sentence, by striking or (o) each place it appears and inserting (o), or (p); and  
(ii)in the second sentence, by striking or (o) and inserting (o), or (p); and  
(B)in the first sentence of paragraph (2), by striking and (o) each place it appears and inserting (o), and (p).  
(2)Section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) is amended— 
(A)in paragraph (1)(C), by striking clause (ii) and inserting the following: 
 
(ii)InclusionThe term renewable fuel includes cellulosic biomass ethanol and waste derived ethanol. ;  
(B)in paragraph (5)(A)— 
(i)in clause (i), by inserting and after the semicolon at the end;  
(ii)by striking clause (ii); and  
(iii)by redesignating clause (iii) as clause (ii); and  
(C)in paragraph (10)— 
(i)in the paragraph heading— 
(I)by inserting and biodiesel after ethanol; and  
(II)by striking analysis and inserting analyses; and  
(ii)in subparagraph (A)(i), by striking ethanol production industry and inserting ethanol production and biodiesel production industries.  
(c)Amendments to the Energy Policy Act of 2005Section 1501(d) of the Energy Policy Act of 2005 (42 U.S.C. 7545 note; Public Law 109–58) is amended— 
(1)in paragraph (1)(A)— 
(A)in the matter preceding clause (i), by inserting and each diesel, low sulfur diesel, and ultra low sulfur diesel use area after each reformulated gasoline use area;  
(B)in clause (iii), by striking and at the end; and  
(C)by adding at the end the following: 
 
(v)diesel, low sulfur diesel, and ultra low sulfur diesel containing biodiesel; and ;  and 
(2)in the second sentence of paragraph (2), by striking gasoline distribution patterns and inserting gasoline distribution and diesel distribution patterns.  
205.Coal-to-Liquid and Gas-to-Liquid Technologies 
(a)FindingsCongress finds that— 
(1)coal-to-liquid and gas-to-liquid technologies are mature, known technologies that are used around the world;  
(2)with sizable coal reserves, the United States is ideally suited for the use of coal-to-liquid and gas-to-liquid technologies to produce alternatives for petroleum products; and  
(3)it is in the best interest of the national security of the United States to develop and commercialize a synthetic fuels industry.  
(b)Coal-to-Liquid and Gas-to-Liquid Facilities Loan Guarantee Program 
(1)AmountSection 1702(c) of the Energy Policy Act of 2005 (42 U.S.C. 16512(c)) is amended— 
(A)by striking Unless and inserting the following: 
 
(1)In generalExcept as provided in paragraph (2), unless ;  and 
(B)by adding at the end the following: 
 
(2)ExceptionThe amount of a loan guarantee provided under this title for a project described in section 1703(b)(11) shall be not more than the lesser of— 
(A)50 percent of the project cost of the facility that is the subject of the guarantee, as estimated at the time at which the guarantee is issued; or  
(B)$100,000,000 .  
(2)Eligible projectsSection 1703(b) of the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by adding at the end the following: 
 
(11)Coal-to-liquid and gas-to-liquid facilities that produce not less than 150,000,000 gallons of liquid transportation fuel per year. .  
(3)Authorization of appropriationsSection 1704 of the Energy Policy Act of 2005 (42 U.S.C. 16514) is amended by adding at the end the following: 
 
(c)Coal-to-liquid and gas-to-liquid projectsThere are authorized to be appropriated such sums as are necessary to provide the cost of guarantees for projects involving coal-to-liquid and gas-to-liquid facilities under section 1703(b)(11). .  
(c)Department of Defense Requirements for Utilization of Coal-to-Liquid or Gas-to-Liquid Fuel in Military Aircraft 
(1)In generalSubchapter II of chapter 134 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2263.Fuel: minimum requirements for utilization of coal-to-liquid or gas-to-liquid fuel 
(a)In generalOf the total amount of fuel utilized by the Department of Defense in a calendar year, the percentage of such fuel that is coal-to-liquid fuel, gas-to-liquid fuel, or both shall be the percentage as follows: 
(1)In the first applicable utilization year, 5 percent.  
(2)Except as provided in subsection (c), in any year after the first applicable utilization year, a percentage that is 5 greater than the percentage of utilization in the preceding year under this section.  
(b)First applicable utilization yearFor purposes of subsection (a)(1), the first applicable utilization year for coal-to-liquid fuel and gas-to-liquid fuel shall be the earlier of the following: 
(1)The first calendar year after the Secretary Defense certifies to Congress that at least 50 percent of the aircraft fleet of the Department has the proven capability to utilize coal-to-liquid fuel or gas-to-liquid fuel without— 
(A)any adverse effect on the aircraft engines of such fleet;  
(B)any adverse effect on the overall performance of the aircraft; and  
(C)any adverse effect on health and safety of the aircrew, passengers, and maintenance crew.  
(2)2017.  
(c)ExceptionIf as of December 31 of any year in which subsection (a) is in effect the average price of crude petroleum (as determined by the Secretary of Energy in 2007 constant dollars) is less then $40 per barrel, paragraph (2) of that subsection shall not be operative in the next succeeding year.  
(d)Maximum percentage 
(1)The maximum percentage of the fuel utilized by the Department that is required by this section to be coal-to-liquid fuel, gas-to-liquid fuel, or both is 50 percent.  
(2)Nothing in paragraph (1) shall be construed to limit the percentage of fuel utilized by the Department that is coal-to-liquid fuel or gas-to-liquid fuel. .  
(2)Clerical amendmentThe table of section at the beginning of subchapter II of such chapter is amended by adding at the end the following new item: 
 
“2263. Fuel: minimum requirements for utilization of coal-to-liquid or gas-to-liquid fuel.”.   
(d)Commercial aircraft study 
(1)In generalThe Secretary of Energy, in consultation with the Administrator of the Federal Aviation Administration, shall conduct a study on commercial style aircraft engines and airframes to determine the quantity of fuel produced using coal-to-liquid or gas-to-liquid technology that may be used without compromising health, safety, or the longevity of the engines and airframes, including an analysis of any environmental benefits from using the fuel.  
(2)ReportNot later than 180 days after the date of the completion of the study under paragraph (1), the Secretary of Energy shall submit to the appropriate committees of Congress a report that describes— 
(A)the results of the study; and  
(B)any recommendations of the Secretary of Energy.  
206.Availability of Certain Areas of the Outer Continental Shelf for Leasing 
(a)DefinitionsSection 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended— 
(1)in subsection (a), by inserting before the semicolon at the end the following: or lying within the United States exclusive economic zone adjacent to the territories of the United States;  
(2)by striking the semicolon at the end of each subsections (a) through (o) and inserting a period;  
(3)by striking subsection (f) and inserting the following: 
 
(f)Affected state; adjacent state 
(1)In generalThe terms affected State and adjacent State mean, with respect to any program, plan, lease sale, leased tract, or other activity, proposed, conducted, or approved pursuant to this Act, any State the laws of which are declared, pursuant to section 4(a)(2), to be the law of the United States for the portion of the outer Continental Shelf on which the program, plan, lease sale, leased tract, or activity appertains or is, or is proposed to be, conducted.  
(2)StateIn this subsection, the term State includes Puerto Rico and other territories of the United States. ;  
(4)in subsection (p), by striking ; and at the end and inserting a period; and  
(5)by adding at the end the following: 
 
(r)Adjacent zoneThe term Adjacent Zone means, with respect to any program, plan, lease sale, leased tract, or other activity, proposed, conducted or approved pursuant to this Act, the portion of the outer Continental Shelf for which the laws of a particular adjacent State are declared pursuant to section 4(a)(2), to be the law of the United States.  
(s)CoastlineThe term coastline has the meaning given the term coast line in section 2 of the Submerged Lands Act (43 U.S.C. 1301).  
(t)MileThe term mile means a statute mile.  
(u)Neighboring stateThe term neighboring State means a coastal State having a common boundary at the coastline with an adjacent State. .  
(b)Reservation of Lands and RightsSection 12 of the Outer Continental Shelf Lands Act (43 U.S.C. 1341) is amended— 
(1)by striking Sec. 12 and all that follows through The President and inserting the following: 
 
12.Reservations 
(a)Authority of the President 
(1)In generalThe President ; and 
(2)in subsection (a), by adding at the end the following: 
 
(2)Length of withdrawalA withdrawal by the President may be for a term of not to exceed 10 years.  
(3)ConsiderationsWhen considering potential uses of the outer Continental Shelf, to the maximum extent practicable, the President shall accommodate competing interests and potential uses.  
(4)Prior withdrawals 
(A)By the PresidentThe President may partially or completely revise or revoke any prior withdrawal made by the President under this section.  
(B)Initiated by a StateThe President may not revise or revoke a withdrawal that was initiated by a petition from a State and approved by the Secretary under subsection (h). ; and 
(3)by adding at the end the following: 
 
(g)Availability for leasing within certain areas of the outer continental shelf 
(1)Prohibition against leasing 
(A)Unavailable for leasing without state requestExcept as otherwise provided in this subsection, beginning on the date of enactment of this subsection, the Secretary shall not offer for leasing for oil and gas, or natural gas— 
(i)any area within 50 miles of the coastline that was withdrawn from disposition by leasing in the Atlantic OCS Region, the Pacific OCS Region, or the Gulf of Mexico OCS Region Eastern Planning Area, as depicted on the maps referred to in this subparagraph, under the Memorandum on Withdrawal of Certain Areas of the United States Outer Continental Shelf from Leasing Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998; or  
(ii)any area within 50 miles of the coastline not withdrawn under that Memorandum that is included within the Gulf of Mexico OCS Region Eastern Planning Area as indicated on the map entitled Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning Areas or the Florida Straits Planning Area as indicated on the map entitled Atlantic OCS Region State Adjacent Zones and OCS Planning Areas, both of which are dated September 2005 and on file in the Office of the Director, National Ocean Resources and Royalty Service.  
(B)Areas between 50 and 100 miles from the coastlineUnless an adjacent State petitions under subsection (h) within 1 year after the date of the enactment of this subsection for natural gas leasing or by June 30, 2009, for oil and gas leasing, the Secretary shall offer for leasing— 
(i)any area more than 50 miles but less than 100 miles from the coastline that was withdrawn from disposition by leasing in the Atlantic OCS Region, the Pacific OCS Region, or the Gulf of Mexico OCS Region Eastern Planning Area, as depicted on the maps referred to in this subparagraph, under the Memorandum on Withdrawal of Certain Areas of the United States Outer Continental Shelf from Leasing Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998; or  
(ii)any area more than 50 miles but less than 100 miles from the coastline not withdrawn under that Memorandum that is included within the Gulf of Mexico OCS Region Eastern Planning Area as indicated on the map entitled Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning Areas or within the Florida Straits Planning Area as indicated on the map entitled Atlantic OCS Region State Adjacent Zones and OCS Planning Areas, both of which are dated September 2005 and on file in the Office of the Director, National Ocean Resources and Royalty Service.  
(2)Revocation of withdrawal 
(A)In generalThe Memorandum on Withdrawal of Certain Areas of the United States Outer Continental Shelf from Leasing Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, is revoked and no longer in effect regarding— 
(i)any area that is more than 100 miles from the coastline; or  
(ii)any area that is less than 100 miles from the coastline and is included within the Gulf of Mexico OCS Region Central Planning Area as depicted on the map entitled Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning Areas dated September 2005 and on file in the Office of the Director, National Ocean Resources and Royalty Service.  
(B)Inclusion of certain areas 
(i)In generalThe 2002–2007 5-Year Outer Continental Shelf Oil and Gas Leasing Program shall be modified to include— 
(I)the areas added to the Gulf of Mexico OCS Region Central Planning Area by this Act to the extent that the areas were included within the original boundaries of proposed Lease Sale 181; and  
(II)a sale in such additional areas, which shall be held not later than June 30, 2007.  
(ii)Environmental impact statementThe final environmental impact statement prepared for the area described in clause (i) for Lease Sale 181 shall be considered sufficient for all purposes for each lease sale in which the area is offered for lease during the 2002–2007 5-Year Outer Continental Shelf Oil and Gas Leasing Program without need for supplementation.  
(iii)Tracts partially added 
(I)In generalAny tract only partially added to the Gulf of Mexico OCS Region Central Planning Area by this Act shall be eligible for leasing of the part of the tract that is included within the Gulf of Mexico OCS Region Central Planning Area.  
(II)Remainder of tractThe remainder of a tract described in subclause (I) that lies outside of the Gulf of Mexico OCS Region Central Planning Area may be developed and produced by the lessee of the partial tract using extended reach or similar drilling from a location on a leased area.  
(iv)Use of tractsAny area in the OCS withdrawn from leasing may be leased, and thereafter developed and produced by the lessee using extended reach or similar drilling from a location on a leased area located in an area available for leasing.  
(3)Petition for leasing 
(A)Petitions 
(i)In generalThe Governor of a State, upon concurrence of the legislature of the State, may submit to the Secretary a petition requesting that the Secretary make available any area that is within the Adjacent Zone of the State, included under paragraph (1), and that— 
(I)is greater than 25 miles from any point on the coastline of a neighboring State for the conduct of offshore leasing, pre-leasing, and related activities with respect to natural gas leasing; or  
(II)is greater than 50 miles from any point on the coastline of a neighboring State for the conduct of offshore leasing, pre-leasing, and related activities with respect to oil and gas leasing.  
(ii)Other leasingThe adjacent State may petition for leasing any other area within the Adjacent Zone of the State— 
(I)if leasing is allowed in the similar area of the Adjacent Zone of the applicable neighboring State; or  
(II)if leasing is not allowed, if the neighboring State, acting through the Governor of the neighboring State, expresses the concurrence of the neighboring State with the petition.  
(iii)Secretarial findingThe Secretary shall only consider a petition under clause (ii) after— 
(I)making a finding that leasing is allowed in the similar area of the Adjacent Zone of the applicable neighboring State; or  
(II)receiving the concurrence of the neighboring State.  
(iv)Date of receiptThe date of receipt by the Secretary of a concurrence by a neighboring State shall constitute the date of receipt of the petition for the State for which the concurrence applies.  
(v)Concurrences requiredExcept for any area described in paragraph (2)(B)(iv), a petition for leasing any part of the Alabama Adjacent Zone that is part of the Gulf of Mexico Eastern Planning Area, as indicated on the map entitled Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning Areas which is dated September 2005 and on file in the Office of the Director, National Ocean Resources and Royalty Service, shall require the concurrence of the States of Alabama and Florida.  
(B)Limitations on leasingIn its petition, a State with an Adjacent Zone that contains leased tracts may condition new leasing for oil and gas, or natural gas, for tracts within 25 miles of the coastline by— 
(i)requiring a net reduction in the number of production platforms;  
(ii)requiring a net increase in the average distance of production platforms from the coastline;  
(iii)limiting permanent surface occupancy on new leases to areas that are more than 10 miles from the coastline;  
(iv)limiting certain tracts to being produced from shore or from platforms located on other tracts; or  
(v)other conditions that the adjacent State may consider appropriate if the Secretary does not determine that production is made economically or technically impracticable or otherwise impossible.  
(C)Action by secretary 
(i)In generalNot later than 90 days after receipt of a petition of a State under subparagraph (A), the Secretary shall approve the petition, unless the Secretary determines that leasing the area would probably cause serious harm or damage to the marine resources of the Adjacent Zone of the State.  
(ii)Environmental assessmentPrior to approving the petition, the Secretary shall complete an environmental assessment under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that documents the anticipated environmental effects of leasing in the area included within the scope of the petition.  
(D)Failure to actIf the Secretary fails to approve or deny a petition in accordance with subparagraph (C), the petition shall be considered to be approved 90 days after the receipt of the petition.  
(E)Amendment of 5-year leasing program 
(i)In generalExcept as provided in clause (ii), notwithstanding section 18, not later than 180 days after the approval of a petition under subparagraph (C) or (D), after the expiration of the time limits established by paragraph (1)(B), and not later than 180 days after the enactment of this subsection for the areas made available for leasing under paragraph (2), the Secretary shall amend the 5-Year Outer Continental Shelf Oil and Gas Leasing Program (in effect on the date of enactment of this subsection) to include 1 or more lease sales for at least 75 percent of the associated areas.  
(ii)Exception 
(I)In generalThe Secretary shall not make the amendment described in clause (i) if there are, from the date of approval, expiration of the time limits, or the date of enactment of this subsection, as applicable, less than 1 year remaining in the 5-Year Leasing Program described in clause (i).  
(II)Subsequent leasing programIn a case described in subclause (I), the Secretary shall include the associated areas within lease sales under the next 5-Year Outer Continental Shelf Oil and Gas Leasing Program.  
(iii)No further consultations requiredFor purposes of amending the 5-Year Outer Continental Shelf Oil and Gas Leasing Program in accordance with this section, further consultations with States shall not be required.  
(iv)Environmental assessmentFor purposes of this section, an environmental assessment performed under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to assess the effects of approving the petition shall be sufficient to support the amendment of the 5-Year Outer Continental Shelf Oil and Gas Leasing Program.  
(4)Disposition of revenuesRevenues from leases entered into under this subsection shall be disposed of in accordance with section 105 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432).  
(h)Option To petition for extension of withdrawal from leasing within certain areas of outer continental shelf 
(1)Petitions 
(A)In generalThe Governor of a State, upon the concurrence of the legislature of the State, may submit to the Secretary a petition requesting that the Secretary extend, for a period of time of not more than 5 years, the withdrawal from leasing for all or part of any area within the Adjacent Zone of the State located more than 50 miles, but less than 100 miles, from the coastline that is subject to subsection (g)(1)(B).  
(B)Limitation on petitionsA State may petition not more than once per calendar year for any particular area.  
(C)Separate petitionsA State shall submit separate petitions, with separate votes by the legislature of the State, for oil and gas leasing and for natural gas leasing.  
(D)Scope of petitionsA petition of a State may request certain areas to be withdrawn from all leasing and certain areas to be withdrawn only from 1 type of leasing.  
(E)Alabama adjacent zoneA petition for extending the withdrawal from leasing of any part of the Alabama Adjacent Zone that is more than 50 miles, but less than 100 miles, from the coastline and that is a part of the Gulf of Mexico OCS Region Eastern Planning Area, as indicated on the map entitled Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning Areas which is dated September 2005 and on file in the Office of the Director, National Ocean Resources and Royalty Service, may be made by the State of Alabama or Florida.  
(2)Action by secretary 
(A)TimingNot later than 90 days after receipt of the petition of a State, the Secretary shall approve or deny the petition, taking into consideration the effect of approving the petition on marine resources of the Adjacent Zone of the State.  
(B)Environmental assessmentIf the Secretary denies a petition under subparagraph (A), the Secretary shall perform an environmental assessment under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to assess the effects of that denial.  
(3)Failure to actIf the Secretary fails to approve or deny a petition in accordance with paragraph (2), the petition shall be considered to be approved 180 days after the date of receipt of the petition.  
(i)Effect of other laws 
(1)In generalAdoption by any adjacent State of any constitutional provision, or enactment of any State law, that has the effect, as determined by the Secretary, of restricting the Governor or the legislature, or both, of the State from exercising full discretion related to subsection (g) or (h) shall for the duration of the restriction— 
(A)prohibit any sharing of OCS receipts (as that term is defined in section 9(a)) under this Act with the adjacent State, and the coastal political subdivisions of the adjacent State; and  
(B)prohibit the adjacent State from exercising any authority under subsection (h).  
(2)TimingThe Secretary shall make the determination of the existence of a restricting constitutional provision or State statute not later than 30 days after receipt of a petition by any outer Continental Shelf lessee or coastal State. .  
(c)Conforming amendmentSection 102(9)(A) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended— 
(1)in clause (i)— 
(A)in subclause (I), by striking and at the end; and  
(B)by adding at the end the following: 
 
(III)areas leased under section 12(g) of the Outer Continental Shelf Lands Act (43 U.S.C. 1341(g)); and ;  and 
(2)in clause (ii)— 
(A)in subclause (II), by striking and at the end;  
(B)in subclause (III), by striking the period at the end and inserting ; and; and  
(C)by adding at the end the following: 
 
(IV)areas leased under section 12(g) of the Outer Continental Shelf Lands Act (43 U.S.C. 1341(g)). .  
IIIBUILDINGS AND MANUFACTURING SECTOR 
301.Energy Efficiency in Federal Buildings 
(a)Energy Efficiency in Federal Buildings 
(1)DefinitionsIn this section— 
(A)AdministratorThe term Administrator means the Administrator of General Services.  
(B)CommitteeThe term Committee means the Green Building Advisory Committee established under section 103(a).  
(C)DirectorThe term Director means the individual appointed to the position established under section 101(a).  
(D)Federal facility 
(i)In generalThe term Federal facility means any building or facility the intended use of which requires the building or facility to be— 
(I)accessible to the public; and  
(II)constructed or altered by or on behalf of the United States.  
(ii)ExclusionsThe term Federal facility does not include a privately-owned residential or commercial structure that is not leased by the Federal Government.  
(E)High-performance green buildingThe term high-performance green building means a building that, during its life-cycle— 
(i)reduces energy, water, and material resource use;  
(ii)integrates systems in the building;  
(iii)reduces the environmental and energy impacts of transportation through building location and site design that support a full range of transportation choices for users of the building; and  
(F)Life-cycleThe term life-cycle, with respect to a high-performance green building, means all stages of the useful life of the building (including components, equipment, systems, and controls of the building) beginning at conception of a green building project and continuing through site selection, design, construction, landscaping, commissioning, operation, maintenance, renovation, deconstruction or demolition, removal, and recycling of the green building.  
(G)Life-cycle assessmentThe term life-cycle assessment means a comprehensive system approach for measuring the environmental performance of a product or service over the life of the product or service, beginning at raw materials acquisition and continuing through manufacturing, transportation, installation, use, reuse, and end-of-life waste management.  
(H)Life-cycle costingThe term life-cycle costing, with respect to a high-performance green building, means a technique of economic evaluation that— 
(i)sums, over a given study period, the costs of initial investment (less resale value), replacements, operations (including energy use), and maintenance and repair of an investment decision; and  
(ii)is expressed— 
(I)in present value terms, in the case of a study period equivalent to the longest useful life of the building, determined by taking into consideration the typical life of such a building in the area in which the building is to be located; or  
(II)in annual value terms, in the case of any other study period.  
(2)Oversight 
(A)In generalThe Administrator shall establish within the General Services Administration, and appoint an individual to serve as Director in, a position in the career-reserved Senior Executive service, to— 
(i)establish and manage the Office in accordance with section 102; and  
(ii)carry out other duties as required under this Act.  
(B)CompensationThe compensation of the Director shall not exceed the maximum rate of basic pay for the Senior Executive Service under section 5382 of title 5, United States Code, including any applicable locality-based comparability payment that may be authorized under section 5304(h)(2)(C) of that title.  
(3)Office of High-Performance Green Buildings 
(A)EstablishmentThe Director shall establish within the General Services Administration an Office of High-Performance Green Buildings.  
(B)DutiesThe Director shall— 
(i)ensure full coordination of high-performance green building information and activities within the General Services Administration and all relevant agencies, including, at a minimum— 
(I)the Environmental Protection Agency;  
(II)the Office of the Federal Environmental Executive;  
(III)the Office of Federal Procurement Policy;  
(IV)the Department of Energy;  
(V)the Department of Health and Human Services;  
(VI)the Department of Defense; and  
(VII)such other Federal agencies as the Director considers to be appropriate;  
(ii)establish a senior-level Federal green building advisory committee, which shall provide advice and recommendations in accordance with section 103;  
(iii)identify and biennially reassess improved or higher rating standards recommended by the Committee;  
(iv)establish a national high-performance green building clearinghouse in accordance with section 104, which shall provide green building information through— 
(I)outreach;  
(II)education; and  
(III)the provision of technical assistance;  
(v)ensure full coordination of research and development information relating to high-performance green building initiatives under section 105;  
(vi)identify and develop green building standards that could be used for all types of Federal facilities in accordance with section 105;  
(vii)establish green practices that can be used throughout the life of a Federal facility;  
(viii)review and analyze current Federal budget practices and life-cycle costing issues, and make recommendations to Congress, in accordance with section 106; and  
(ix)complete and submit the report described in subsection (c).  
(C)ReportNot later than 2 years after the date of enactment of this Act, and biennially thereafter, the Director shall submit to Congress a report that— 
(i)describes the status of the green building initiatives under this Act and other Federal programs in effect as of the date of the report, including— 
(I)the extent to which the programs are being carried out in accordance with this Act;  
(II)the status of funding requests and appropriations for those programs; and  
(III)the effectiveness of different programs in reducing the energy consumption of the Federal government;  
(ii)identifies within the planning, budgeting, and construction process all types of Federal facility procedures that inhibit new and existing Federal facilities from becoming high-performance green buildings as measured by— 
(I)a silver rating, as defined by the Leadership in Energy and Environmental Design Building Rating System standard established by the United States Green Building Council (or an equivalent rating); or  
(II)an improved or higher rating standard, as identified by the Committee;  
(iii)identifies inconsistencies, as reported to the Committee, in Federal law with respect to product acquisition guidelines and high-performance product guidelines;  
(iv)recommends language for uniform standards for use by Federal agencies in environmentally responsible acquisition;  
(v)in coordination with the Office of Management and Budget, reviews the budget process for capital programs with respect to alternatives for— 
(I)restructuring of budgets to require the use of complete energy- and environmental-cost accounting;  
(II)using operations expenditures in budget-related decisions while simultaneously incorporating productivity and health measures (as those measures can be quantified by the Office, with the assistance of universities and national laboratories);  
(III)permitting Federal agencies to retain all identified savings accrued as a result of the use of life-cycle costing for future high-performance green building initiatives; and  
(IV)identifying short- and long-term cost savings that accrue from high-performance green buildings, including those relating to health and productivity;  
(vi)identifies green, self-sustaining technologies to address the operational needs of Federal facilities in times of national security emergencies, natural disasters, or other dire emergencies;  
(vii)summarizes and highlights development, at the State and local level, of green building initiatives, including executive orders, policies, or laws adopted promoting green building (including the status of implementation of those initiatives); and  
(viii)includes, for the 2-year period covered by the report, recommendations to address each of the matters, and a plan for implementation of each recommendation, described in paragraphs (1) through (6).  
(D)ImplementationThe Office shall carry out each plan for implementation of recommendations under subsection (c)(7).  
(4)Green Building Advisory Committee 
(A)EstablishmentNot later than 180 days after the date of enactment of this Act, the Director shall establish a committee to be known as the Green Building Advisory Committee.  
(B)MembershipThe Committee shall be composed of representatives of, at a minimum— 
(i)each agency referred to in section 102(b)(1); and  
(ii)other relevant entities, as determined by the Director, including at least 1 representative of each of the following: 
(I)State and local governmental green building programs.  
(II)Independent green building associations or councils.  
(III)Building experts, including architects, material suppliers, and construction contractors.  
(IV)Security advisors focusing on national security needs, natural disasters, and other dire emergency situations.  
(V)Children and adult environmental health experts.  
(C)MeetingsThe Director shall establish a regular schedule of meetings for the Committee, which shall convene a minimum of 6 times each year.  
(D)DutiesThe Committee shall provide advice and expertise for use by the Director in carrying out the duties under this Act, including such recommendations relating to Federal activities carried out under sections 104 through 106 as are agreed to by a majority of the members of the Committee.  
(E)FACA ExemptionThe Committee shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.).  
(5)Information Clearinghouse and OutreachThe Director, in coordination with the Committee, shall carry out public outreach to inform individuals and entities of the information and services available Government-wide by— 
(A)establishing and maintaining a national high-performance green building clearinghouse, including on the Internet, that— 
(i)identifies existing similar efforts and coordinates activities of common interest; and  
(ii)provides information relating to high-performance green buildings, including hyperlinks to Internet sites that describe the activities, information, and resources of— 
(I)the Federal Government;  
(II)State and local governments;  
(III)the private sector (including nongovernmental and nonprofit entities and organizations); and  
(IV)international organizations;  
(B)identifying and recommending educational resources for implementing high-performance green building practices, including security and emergency benefits and practices;  
(C)providing access to technical assistance on using tools and resources to make more cost-effective, energy-efficient, health-protective, and environmentally beneficial decisions for constructing high-performance green buildings, particularly tools available to conduct life-cycle costing and life-cycle assessment;  
(D)providing information on application processes for certifying a high-performance green building, including certification and commissioning;  
(E)providing technical information, market research, or other forms of assistance or advice that would be useful in planning and constructing high-performance green buildings; and  
(F)using such other methods as are determined by the Director to be appropriate.  
(6)Coordination of Research Efforts 
(A)EstablishmentThe Director, in coordination with the Committee, shall— 
(i) 
(I)survey existing research and studies relating to high-performance green buildings; and  
(II)coordinate activities of common interest;  
(ii)develop and recommend a high-performance green building research plan that— 
(I)identifies information and research needs, including the relationships between health, occupant productivity, and each of;  
(II)pollutant emissions from materials and products in the building;  
(III)natural day lighting;  
(IV)ventilation choices and technologies;  
(V)heating, cooling, and system control choices and technologies;  
(VI)moisture control and mold;  
(VII)maintenance, cleaning, and pest control activities;  
(VIII)acoustics; and  
(IX)other issues relating to the health, comfort, productivity, and performance of occupants of the building; and  
(iii)promotes the development and dissemination of high-performance green building measurement tools that, at a minimum, may be used— 
(I)to monitor and assess the life-cycle performance of facilities (including demonstration projects) built as high-performance green buildings; and  
(II)to perform life-cycle assessments;  
(B)assist the budget and life-cycle costing functions of the Office under section 106;  
(C)study and identify potential benefits of green buildings relating to energy security, natural disaster, and emergency needs of the Federal Government; and  
(D)support other research initiatives determined by the Office.  
(7)Budget and Life-Cycle Costing and Contracting EstablishmentThe Director, in coordination with the Committee, shall— 
(A)identify, review, and analyze current budget and contracting practices that affect achievement of high-performance green buildings, including the identification of barriers to green building life-cycle costing and budgetary issues;  
(B)develop guidance and conduct training sessions with budget specialists and contracting personnel from Federal agencies and budget examiners to apply life-cycle cost criteria to actual projects;  
(C)identify tools to aid life-cycle cost decisionmaking; and  
(D)explore the feasibility of incorporating the benefits of green buildings, such as security benefits, into a cost-budget analysis to aid in life-cycle costing for budget and decision making processes.  
(8)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (a) $4,000,000 for each of fiscal years 2008 through 2013, to remain available until expended.  
(b)Federal Green Building Performance 
(1)In generalNot later than October 31 of each of the 2 fiscal years following the fiscal year in which this Act is enacted, and at such times thereafter as the Comptroller General of the United States determines to be appropriate, the Comptroller General of the United States shall, with respect to the fiscal years that have passed since the preceding report— 
(A)conduct an audit of the implementation of this Act; and  
(B)submit to the Office, the Committee, the Administrator, and Congress a report describing the results of the audit.  
(2)ContentsAn audit under paragraph (1) shall include a review, with respect to the period covered by the report under paragraph (1)(B), of— 
(A)budget, life-cycle costing, and contracting issues, using best practices identified by the Comptroller General of the United States and heads of other agencies in accordance with paragraph (a)(7);  
(B)the level of coordination among the Office, the Office of Management and Budget, and relevant agencies;  
(C)the performance of the Office in carrying out the implementation plan;  
(D)the design stage of high-performance green building measures;  
(E)high-performance building data that were collected and reported to the Office; and  
(F)such other matters as the Comptroller General of the United States determines to be appropriate.  
(3)ConsultationThe Director shall consult with the Committee to enhance and assist the implementation of the Environmental Stewardship Scorecard announced at the White House Summit on Federal sustainable buildings in January 2006, to measure the implementation by each Federal agency of sustainable design and green building initiatives.  
(c)Federal Stimulus of Commercial Application of Energy Technology  
(1)DefinitionsFor purposes of this subsection: 
(A)DepartmentThe term Department means the Department of Energy.  
(B)FundThe term Fund means the Innovative Energy Technologies Fund for Federal Buildings established in section 3.  
(C)Innovative energy technologyThe term innovative energy technology means a technology, including an advanced energy conservation or renewable energy technology, that was developed, in whole or in part, with the support of the Department.  
(D)Innovative energy technology projectThe term innovative energy technology project means a project that— 
(i)results in the commercial application of an innovative energy technology; and  
(ii)assists a Federal agency in meeting or exceeding all Federal energy efficiency requirements then in effect, including applicable Executive orders such as Executive Order No. 13423.  
(E)SecretaryThe term Secretary means the Secretary of Energy.  
(2)Establishment of fund 
(A)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Energy shall establish the Innovative Energy Technologies Fund for Federal Buildings within the Clean Energy Technology Fund established in Section 103 of this Act. The Secretary of Energy shall administer the Fund to enable Federal agencies to demonstrate innovative energy technologies for retrofit or new construction of Federal buildings and facilities.  
(B)Criteria and guidelinesNot later than 6 months after the date of enactment of this Act, the Secretary shall establish criteria and guidelines for Federal agencies to borrow from and pay back to the Fund.  
(3)Loans from the fund 
(A)General procedureFederal agencies may apply to the Secretary for a loan for financing the demonstration of innovative energy technology projects, and shall repay the Fund from savings in energy and other costs attributable to actions taken as a result of the demonstration project undertaken with the loan.  
(B)Purposes of loanIn addition to financing an innovative energy technology project, a Federal agency may use the loan amount to pay the costs of administration and the development of proposals for subsequent projects to further develop the technology (including data collection and energy surveys), and to acquire and operate equipment necessary to monitor and verify associated energy savings.  
(C)RepaymentsA Federal agency shall repay to the Fund the principal amount of the loan and fees determined by the Secretary to cover costs of administering the loan. The repayment period shall be 15 years, or less as appropriate to the project.  
(4)Reports and audits 
(A)Reports to the SecretaryNot later than 1 year after a Federal agency implements its first innovative energy technology project for which a loan is provided under this Act, and each year thereafter until the date that final repayment of all loans provided to that agency under this Act is due, the Federal agency shall transmit to the Secretary an annual report that— 
(i)states whether projects meet or fail to meet the energy savings projections for the projects based on measured savings;  
(ii)for each project that fails to meet the energy savings projections, states the reasons for failure and describes proposed remedies; and  
(iii)for each project that meets the energy savings projections, proposes expanded demonstrations of the innovative energy technology demonstrated with the loan funds.  
(B)AuditsThe Secretary may audit any innovative energy technology project financed with a loan from the Fund to assess the project’s performance.  
(C)Reports to CongressAt the end of each fiscal year, the Secretary shall transmit to Congress a report on the operations of the Fund, including a statement of the total receipts into the Fund, the total expenditures from the Fund to each Federal agency, and examples of project successes and failures in meeting energy savings projections.  
(5)Authorization of appropriations 
(A)Establishment of fundThere are authorized to be appropriated to the Secretary for the establishment of the Fund, $100,000,000 for each of the fiscal years 2008 through 2017.  
(B)Operation of fundThere are authorized to be appropriated to the Secretary from the Fund, for carrying out the loan program under this Act, such sums as may be necessary.  
302.Energy Efficiency Public Schools 
(a)The Secretary of Energy shall provide grants— 
(1)to State educational agencies and local educational agencies for providing intensive technical assistance for, and assisting the implementation of, the EnergySmart Schools Program of the Department of Energy and the Energy Star for K-12 School Districts program of the Environmental Protection Agency; and  
(2)to state educational agencies for use in the development of state-level school energy efficiency quality plans, in partnership with the department of energy, including— 
(A)standards for school building design, construction, and renovation; and  
(B)proposals for the systematic improvement (including benchmarks and timelines) of environmental conditions in and around schools throughout the State, including— 
(i)environmentally preferable purchasing of products for instruction and maintenance;  
(ii)increasing the use of alternative energy fuels in school buses; and  
(iii)maximization of transportation choices for students, staff, and other members of the community.  
(b)Federal shareThe Federal share of the cost of a project or activity carried out using funds from a grant under this Act shall not exceed 90 percent.  
(c)Grant priorityIn providing grants under section 2(1), the Secretary of Energy shall give priority to projects to provide assistance to school districts that have a demonstrated need for energy efficiency improvement.  
(d)DefinitionFor purposes of this Act, the terms State educational agency and local educational agency have the meanings given those terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  
(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Energy to carry out this Act $10,000,000 for the period encompassing fiscal years 2006 through 2011.  
303. Manufacturing Processes and Materials Energy Use CommissionSubtitle C of title I of the Energy Policy Act of 2005 (P.L. 109–58; 119 Stat. 620) is amended by adding at the end the following: 
 
142.Manufacturing Processes and Materials Energy Use Commission 
(a)Establishment 
(1)EstablishmentThere is established a commission to be known as the Appliance Efficiency Standards Commission (referred to in this subsection as the Commission).  
(2)Membership 
(A)CompositionThe Commission shall be composed of 12 members appointed by the President, of whom— 
(i)4 members shall be appointed to represent energy and manufacturing industries;  
(ii)2 members shall be appointed from nongovernmental organizations that specialize in energy efficiency, environmental protection, or consumer advocacy;  
(iii)3 members shall be appointed from the National Academy of Sciences; and  
(iv)1 member shall be appointed from each of— 
(I)the Department of Commerce; and  
(II)the Department of Energy.  
(B)Date of appointmentsThe appointment of a member of the Commission shall be made not later than 90 days after the date of enactment of this subsection.  
(3)Term; vacancies 
(A)TermSubject to clause (ii), the term of office of a member of the Commission shall be 3 years.  
(B)VacanciesA vacancy on the Commission— 
(i)shall not affect the powers of the Commission; and  
(ii)shall be filled in the same manner as the original appointment was made.  
(4)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold the initial meeting of the Commission.  
(5)MeetingsThe Commission shall meet at the call of the Chairperson.  
(6)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.  
(7)Chairperson and vice chairpersonThe Commission shall select a Chairperson and Vice Chairperson from among the members of the Commission.  
(b)DutiesThe Commission shall— 
(1)conduct a study on the methods to develop new manufacturing processes and material that are able to use diverse energy sources; and  
(2)submit to Congress a report that describes the result of the study.  
(c)Powers 
(1)HearingsThe Commission may hold such hearings, meet and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this subsection.  
(2)Information from federal agencies 
(A)In generalThe Commission may secure directly from a Federal agency such information as the Commission considers necessary to carry out this subsection.  
(B)Provision of informationOn request of the Chairperson of the Commission, the head of the agency shall provide the information to the Commission.  
(3)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government.  
(4)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.  
(d)Commission personnel matters 
(1)Compensation of members 
(A)Non-federal employeesA member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Commission.  
(B)Federal employeesA member of the Commission who is an officer or employee of the Federal Government shall serve without compensation in addition to the compensation received for the services of the member as an officer or employee of the Federal Government.  
(2)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission.  
(3)Staff 
(A)In generalThe Chairperson of the Commission may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as are necessary to enable the Commission to perform the duties of the Commission.  
(B)Confirmation of executive directorThe employment of an executive director shall be subject to confirmation by the Commission.  
(C)Compensation 
(i)In generalExcept as provided in subparagraph (B), the Chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates.  
(ii)Maximum rate of payThe rate of pay for the executive director and other personnel shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code.  
(4)Detail of federal government employees 
(A)In generalAn employee of the Federal Government may be detailed to the Commission without reimbursement.  
(B)Civil service statusThe detail of the employee shall be without interruption or loss of civil service status or privilege.  
(5)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services in accordance with section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.  
(6)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this subsection, to remain available until expended.  
(e)AdministrationSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. .  
304.Greenfield Study 
(a)DefinitionFor the purposes of this section, the term greenfield facility shall mean a new industrial manufacturing, refining or other industrial facility.  
(b)StudyThe Secretary, in coordination with the Secretary of Commerce and the Administrator of the Environmental Protection Agency, shall conduct a study on the costs and benefits of locating greenfield facilities near existing manufacturing or electric generating facilities for purposes of energy efficiency, including— 
(1)an identification of the barriers to locating greenfield facilities near existing manufacturing or electric generating facilities; and  
(2)the development of a 5-year plan to remove, to the maximum extent practicable, any barriers that are the result of an activity, facility or regulation of the Federal government.  
IVNATIONAL CLIMATE CHANGE POLICY 
401.National Greenhouse Gas Emissions RegistrySection 1605 of the Energy Policy Act of 1992 (42 U.S.C. 13385) is amended— 
(1)by amending the second sentence of subsection (a) to read as follows: The Secretary shall annually update and analyze such inventory using available data, including, beginning in calendar year 2008, information collected as a result of voluntary reporting under subsection (b). The inventory shall identify for calendar year 2008 and thereafter the amount of emissions reductions attributed to those reported under subsection (b).;  
(2)by amending subsection (b)(1) (B) and (C) to read as follows— 
 
(B)annual reductions or avoidance of greenhouse gas emissions and carbon sequestration achieved through any measures, including agricultural activities, co-generation, appliance efficiency, energy efficiency, forestry activities that increase carbon sequestration stocks (including the use of forest products), fuel switching, management of crop lands, grazing lands, grasslands and dry lands, manufacture or use of vehicles with reduced greenhouse gas emissions , methane recovery, ocean seeding, use of renewable energy, chlorofluorocarbon capture and replacement, and power plant heat rate improvement ;  
(3)by striking in the first sentence of subsection (b)(2) the word entities and inserting persons or entities and in the second sentence of such subsection, by inserting after Persons the words or entities;  
(4)by inserting in the second sentence of subsection (b)(4) the words persons or before entity;  
(5)by adding after subsection (b)(4) the following new paragraphs— 
 
(5)Recognition of voluntary greenhouse gas emissions reduction, avoidance, or sequestrationTo encourage new and increased voluntary efforts to reduce, avoid, or sequester emissions of greenhouse gases, the Secretary shall develop and establish a program of giving annual public recognition to all reporting persons and entities demonstrating voluntarily achieved greenhouse gases reduction, avoidance, or sequestration, pursuant to the voluntary collections and reporting guidelines issued under this section. Such recognition shall be based on the information certified, subject to section 1001 of title 18, United States Code, by such persons or entities for accuracy as provided in paragraph 2 of this subsection, and shall include such information reported prior to the enactment of this paragraph. At a minimum such recognition shall annually be published in the Federal Register.  
(6)Review and revision of guidelines 
(A)In generalNot later than 1 year after the date of enactment of this subparagraph, the Secretary of Energy, acting through the Administrator of the Energy Information Administration, shall conduct a review of guidelines established under this section regarding the accuracy and reliability of reports of greenhouse gas reductions and related information.  
(B)ContentsThe review shall include the consideration of the need for any amendments to such guidelines, including— 
(i)a random or other verification process using the authorities available to the Secretary under other provisions of law;  
(ii)a range of reference cases for reporting of project-based activities in sectors, including the measures specified in subparagraph (1)(B) of this subsection, and the inclusion of benchmark and default methodologies and best practices for use as reference cases for eligible projects;  
(iii)issues, such as comparability, that are associated with the option of reporting on an entity-wide basis or on an activity or project basis;  
(iv)safeguards to address the possibility of reporting, inadvertently or otherwise, of some or all of the same greenhouse gas emissions reductions by more than one reporting entity or person and to make corrections where necessary;  
(v)provisions that encourage entities or persons to register their certified, by appropriate and credible means, baseline emissions levels on an annual basis, taking into consideration all of their reports made under this section prior to the enactment of this paragraph;  
(vi)procedures and criteria for the review and registration of ownership of all or part of any reported and verified emissions reductions relative to a reported baseline emissions level under this section; and  
(vii)accounting provisions needed to allow for changes in registration of ownership of emissions reductions resulting from a voluntary private transaction between reporting entities or persons. For the purposes of this paragraph, the term reductions means any and all activities taken by a reporting entity or person that reduce, avoid or sequester greenhouse gas emissions, or sequester greenhouse gases from the atmosphere. 
(C)Economic analysisThe review should consider the costs and benefits of any such amendments, the effect of such amendments on participation in this program, including by farmers and small businesses, and the need to avoid creating undue economic advantages or disadvantages for persons or entities in the private sector. The review should provide, where appropriate, a range of reasonable options that are consistent with the voluntary nature of this section and that will help further the purposes of this section.  
(D)Public comment and submission of reportThe findings of the review shall be made available in draft form for public comment for at least 45 days, and a report containing the findings of the review shall be submitted to Congress and the President no later than one year after date of enactment of this section.  
(E)Revision of guidelinesIf the Secretary, after consultation with the Administrator, finds, based on the study results, that changes to the program are likely to be beneficial and cost effective in improving the accuracy and reliability of reported greenhouse gas reductions and related information, are consistent with the voluntary nature of this section, and further the purposes of this section, the Secretary shall propose and promulgate changes to program guidelines based with such findings. In carrying out the provisions of this paragraph, the Secretary shall consult with the Secretary of Agriculture and the Administrator of the Small Business Administration to encourage greater participation by small business and farmers in addressing greenhouse gas emission reductions and reporting such reductions.  
(F)Periodic review and revision of guidelinesThe Secretary shall thereafter review and revise these guidelines at least once every 5 years, following the provisions for economic analysis, public review, and revision set forth in subsections (C) through (E) of this section. ;  
(6)in subsection (c), by inserting the Secretary of the Department of Agriculture, the Secretary of the Department of Commerce, the Administrator of the Energy Information Administration, and before the Administrator; and  
(7)by adding at the end the following: 
 
(d)Public awareness program 
(1)In generalThe Secretary shall create and implement a public awareness program to educate all persons in the United States of— 
(A)the direct benefits of engaging in voluntary greenhouse gas emissions reduction measures and having the emissions reductions certified under this section and available for use therein; and  
(B)the ease of use of the forms and procedures for having emissions reductions certified under this section.  
(2)Agricultural and small business outreachThe Secretary of Agriculture and the Administrator of the Small Business Administration shall assist the Secretary in creating and implementing a targeted public awareness program to encourage voluntary participation by small businesses and farmers. .  
402.Report on Industrial Applications of Carbon DioxideThe Secretary shall offer to enter into a contract with the National Academy of Sciences under which the National Academy shall conduct a study of uses (including industrial applications) for captured carbon dioxide other than sequestration, enhanced oil recovery or carbon trading.  
403.National Carbon Dioxide Storage Assessment 
(a)DefinitionsIn this section: 
(1)AssessmentThe term assessment means the national assessment of geological storage capacity for carbon dioxide completed under this section.  
(2)Capacity; geological storage capacityThe terms capacity and geological storage capacity mean the portion of a storage formation that can retain carbon dioxide under the parameters (including physical, geological, and economic parameters) established under the methodology developed under this section.  
(3)Engineered hazardsThe term engineered hazards includes the location and completion history of any well that could affect potential storage.  
(4)RiskThe term risk includes risks posed by geochemical, geomechanical, hydrogeological, structural, and engineered hazards.  
(5)SecretaryThe term Secretary means the Secretary of Interior, acting through the Director of the United States Geological Survey.  
(6)Storage formationThe term storage formation means a deep saline formation, unmineable coal seam, or oil or gas reservoir capable of accommodating a volume of industrial carbon dioxide.  
(b)Methodology for National Assessment of Geological Storage Capacity for Carbon Dioxide 
(1)In generalNot later than 270 days after the date of enactment of this section, the Secretary shall develop a methodology for conducting a national assessment of the geological storage capacity for carbon dioxide.  
(2)Potential storage formationsIn developing the methodology under this section, the Secretary shall consider— 
(A)the geographic extent of all potential storage formations of the contiguous 48 States;  
(B)the capacity of the potential storage formations;  
(C)the ability of the potential storage formations to be injected with carbon dioxide;  
(D)an estimate of potential volumes of oil and gas recoverable by injection and storage of industrial carbon dioxide in potential storage formations;  
(E)an estimate of the percentage of carbon dioxide injected into oil and gas wells that would be permanently stored when used in enhanced oil recovery;  
(F)the potential of vertical and horizontal migration of carbon dioxide from the potential storage formations;  
(G)the ability of monitoring of and data collection from the potential storage formations; and  
(H)the risk associated with the potential storage formations.  
(3)Coordination 
(A)Federal coordinationThe Secretary shall coordinate with the Secretary of Energy and the Administrator of the Environmental Protection Agency on issues of data sharing, format, development of the methodology, and content of the assessment required under this section to ensure the maximum usefulness and success of the assessment.  
(B)State coordinationThe Secretary shall consult with the State geological surveys and other relevant entities to ensure, to the maximum extent practicable, the usefulness and success of the assessment.  
(4)Opportunity for review and commentDuring the period beginning on the date that is 270 days after the date of enactment of this section and ending not more than 60 days, after the commencement of the assessment, the Secretary shall provide the heads of stakeholder Federal agencies, the heads of State land management agencies, industry stakeholders, and the public with an opportunity to review and comment on the proposed methodology developed under subparagraph (A).  
(5)Independent verificationDuring the period described in subparagraph (D), the Secretary shall convene a committee of subject matter experts composed of representatives of Federal agencies, institutions of higher education, nongovernmental organizations, State organizations, industry, and international geoscience organizations to conduct a review of the methodology for capacity and risk estimation required to carry out this section.  
(6)Final publicationNot later than 90 days after the period described in subparagraph (D), the Secretary shall— 
(A)publish in the Federal Register a description of the final methodology to be used for conducting the national assessment of the geological storage capacity for carbon dioxide required under subparagraph (A), taking into account any comments received under subparagraph (D) and the methodology review conducted under subsection (E); and  
(B)issue a public report that responds to the comments received under subparagraph (D) and the methodology review under subparagraph (E).  
(c)Completion of National Assessment of Geological Storage Capacity for Carbon Dioxide 
(1)In generalNot later than 3 years after the date of final publication of the methodology, the Secretary shall complete a national assessment of geological storage capacity for carbon dioxide using the methodology under paragraph (2).  
(2)Database 
(A)In generalThe Secretary shall establish a database on the Internet accessible to the public that provides the results of the assessment required under this section, including a detailed description of the data collected under the assessment.  
(B)DataThe database shall include the metrics necessary to rank potential storage sites for capacity and risk, across the United States, within each State, by formation, and within each basin.  
(C)Report 
(i)In generalNot later than 180 days after the date on which the assessment required under this section is completed, the Secretary shall submit to the appropriate committees of Congress and the President a report that describes the findings of the assessment.  
(ii)Public availabilityThe Secretary shall make the report required under this subparagraph available on the internet.  
(d)Regulatory Reform for Carbon Sequestration Commission 
(1)Establishment 
(A)In generalThere is established a commission to be known as the Regulatory Reform for Carbon Sequestration Commission (referred to in this subsection as the Commission.  
(B)MembershipThe Commission shall be composed of 15 members, to be appointed by the President, of whom— 
(i)1 member shall be a representative of the Department of Energy;  
(ii)1 member shall be a representative of the Department of Commerce;  
(iii)1 member shall be a representative of the Environmental Protection Agency; and  
(iv)the remaining members shall be— 
(I)representatives from the manufacturing industry;  
(II)representatives from the electric utility industry;  
(III)representatives from non-governmental organizations that focus on— 
(aa)energy efficiency; and  
(bb)environmental protection; or  
(IV)representatives from the investment banking community.  
(C)Date of appointmentsThe appointment of a member of the Commission shall be made not later than 90 days after the date of enactment of this subsection.  
(D)Term; vacancies 
(i)TermSubject to clause (ii), the term of office of a member of the Commission shall be 3 years.  
(ii)VacanciesA vacancy on the Commission— 
(I)shall not affect the powers of the Commission; and  
(II)shall be filled in the same manner as the original appointment was made.  
(E)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold the initial meeting of the Commission.  
(F)MeetingsThe Commission shall meet at the call of the Chairperson.  
(G)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.  
(H)Chairperson and vice chairpersonThe Commission shall select a Chairperson and Vice Chairperson from among the members of the Commission.  
(2)DutiesThe Commission shall— 
(A)StudyThe Commission shall conduct a study to identify any regulatory barriers to siting new manufacturing facilities, power plants, and other necessary infrastructure in close proximity to the potential sites ranked under subsection (c)(2)(B).  
(B)RecommendationsThe Commission shall develop recommendations to remove the barriers identified under paragraph (A).  
(C)ReportNot later than 1 year after the date of release of the Final Publication under paragraph (b)(6) of this section, the Commission shall submit to the President and Congress a report that contains— 
(i)a detailed statement of the findings and conclusions of the Commission; and  
(ii)the recommendations of the Commission for removing the barriers identified under subparagraph (A).  
404.Liability of Full Carbon Storage Facilities and Depleted Oil FieldsOn determination by the Governor of a State that a carbon facility of the State or an oil field in that State that used enhanced oil recovery practices that the facility is full, or that the oil field is depleted, the Governor shall transfer liability for the facility or oil field to the Federal Government, in accordance with such procedures and requirements as the Secretary may establish, by regulation.  
405.Funding 
(a)In generalThere is authorized to be appropriated to carry out this title $80,000,000 for each of the fiscal years 2008 through 2015.  
(b)Effect of limitation on appropriationsIf, in any fiscal year, the amount appropriated to carry out this title is less than an amount equal to 75 percent of the amount authorized in to be appropriated for the fiscal year under subsection (a), each carbon capture-ready or carbon capture and sequestration retrofit requirement of this Act shall terminate.  
VSTUDIES, ENERGY DAY, AND REESTABLISHMENT OF THE OFFICE OF TECHNOLOGICAL ASSESSMENT 
AStudies 
501.Study of the Replacement of HVACR Equipment 
(a)Study requiredThe Secretary of Energy shall convene a study group including the Director of the Office of Management and Budget (OMB), the Deputy Secretary of Housing and Urban Development (HUD), representatives of the energy community, representatives of the housing community, and such other individuals as the Secretary of Energy, Director of OMB, and Deputy Secretary of HUD may designate. The Secretary of Energy, Director of OMB, and Deputy Secretary of HUD, in consultation with the study group, shall evaluate the impact of the replacement of residential HVACR equipment—that does not meet current minimum efficiency requirements as stated in the National Appliance Energy Conservation Act of 1987—at the time of sale of residential homes.  
(b)Report requiredNot later than 6 months after the date of enactment of this Act, the Secretary of Energy, Director of OMB, and Director of HUD shall submit a report regarding the findings of the study group to the Committee on Energy and Commerce in the House of Representatives and the Committee on Energy and Natural Resources of the Senate.  
502.Study on Fuel Economy Standards for Heavy Trucks 
(a)Within 2 years of enactment of this Act, The National Science Foundation shall conduct a study to— 
(1)determine the fuel economy effects on heavy trucks as a result of compliance with Title II of the Clean Air Act; and  
(2)assess the ability of different technologies for increased fuel economy of heavy trucks while adhering to existing regulations established under Title II of the Clean Air Act.  
(b)Within 6 months of completing the study in section (a), the National Academies shall report to Congress regarding— 
(1)the technological feasibility to comply with fuel economy standards for heavy trucks; and  
(2)the potential fuel savings due to fuel economy standards on heavy trucks.  
503.Study of the Use of Synthetic Fuel in Commercial Aircraft 
(a)Within 1 year of enactment of this section, the Secretary of Energy in coordination with the Federal Aviation Administrator, shall conduct a study on the use of synthetic fuels in commercial aircraft.  
(b)Within 1 year of completing the study in section (a), the Secretary shall submit a report to the appropriate Congressional Committees regarding— 
(1)the effects of synthetic fuels on any effect on— 
(A)the aircraft engines;  
(B)the overall performance of the aircraft; and  
(C)the health and safety of— 
(i)the aircrew;  
(ii)the maintenance crew; and  
(iii)passengers; and  
(2)the reduction in petroleum imports due to the use of synthetic fuels in commercial aircraft.  
504. Study of Infrastructure Needs for Significant Use of Renewable Fuels 
(a)Within 2 years of enactment of this Act, the Secretary of Energy, in coordination with the Secretaries of Transportation, Commerce and Agriculture, and the National Academies of Science, shall conduct a study to— 
(1)identify future infrastructure needs for an increase in the Renewable Fuels Standard in Section 1501 of the Energy Policy Act of 2005 to 36 billion gallons by 2022; and  
(2)the impact of the Renewable Fuels Standard in Section 1501 of the Energy Policy Act of 2005 on the price of animal feed and fertilizer at— 
(A)its current level; and  
(B)an expanded standard of 36 billion gallons by 2022.  
(b)Within 1 year of completing the study in section (a), the Secretary shall submit to Congress a report of the study's findings.  
505.Study on a Strategic Natural Gas Reserve 
(a)Within 1 year of enactment of this Act, the Secretary of Energy shall conduct a study to— 
(1)determine the necessity of establishing a strategic natural gas reserve similar to the Strategic Petroleum Reserve;  
(2)assess the ability of a Strategic Natural Gas Reserve to be built in four different quadrants of the continental United States; and  
(3)assess the amount of royalty-in-kind gas necessary to fill a Strategic Natural Gas Reserve.  
(b)Within 1 year of completing the study in section (a), the Secretary shall submit to Congress a report of the study's findings.  
BEnergy Education 
511.Energy Day 
(a)PurposeThe purpose of this section is to raise public awareness of energy issues, including— 
(1)the origins of energy;  
(2)areas relating to energy in which the United States is vulnerable; and  
(3)the basis of petroleum prices.  
(b)DesignationThe President shall— 
(1)designate an appropriate day as Energy Day; and  
(2)each year call upon the people of the United States to observe the day with appropriate ceremonies and activities in schools and communities.  
512.Energy Efficient Education Programs 
(a)In GeneralThe Secretary shall carry out an education program to increase public awareness of measures that consumers can take to increase energy efficiency.  
(b)DOE WebsiteIn carrying out subsection (a), the Secretary shall improve the quality and quantity of information, and ease of access to that information, that the public can access on the website of the Department of Energy, including educational materials developed under subsection (a).  
COffice of Technological Assessment 
521.Reestablishment of the Office of Technological Assessment 
(a)Short Title AmendmentThe first section of the Technology Assessment Act of 1972 (2 U.S.C. 471 note) is amended by striking Technology Assessment Act of 1972 and inserting the Office of Technology Assessment Reestablishment Act of 2007.  
(b)Authorization of AppropriationsSection 12(a) of the Office of Technology Assessment Reestablishment Act of 2007 (as so renamed by section 1 of this Act) (2 U.S.C. 481(a)) is amended by striking $5,000,000 in the aggregate for the two fiscal years ending June 30, 1973, and June 30, 1974, and thereafter such sums as may be necessary and inserting $25,000,000 for each of the fiscal years 2008 through 2013.  
(c)Establishment of the Office of Technology AssessmentSection 3(c) of the Office of Technology Assessment Reestablishment Act of 2007 (U.S.C. 471) is amended by— 
(1)striking and at the end of paragraph (7);  
(2)striking . at the end of paragraph (8), and inserting ;; and  
(3)adding after paragraph (8) the following language: 
 
(9)make assessments relating to the uses and application of technology to address current national science and technology policy issues; and  
(10)assess and analyze foreign science and technologies that have the capability of contributing to solving energy security related issues through incorporation of foreign science and technologies into the technology portfolio of the United States. .  
522.Authorization of AppropriationsThere are authorized to be appropriated such sums that are necessary to carry out this title.  
 
